Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 1 of 82

COLLECTIVE BARGAINING AGREEMENT
between the

BROWARD SHERIFF’S OFFICE

 

and the

INTERNATIONAL UNION OF POLICE ASSOCIATIONS
LOCAL 6020, AFL-CIO

 

LAW ENFORCEMENT
DEPUTIES/SERGEANTS BARGAINING UNIT

OCTOBER 1, 2018 - SEPTEMBER 30, 2021
Case 0:20-cv-60772-AHS Document1-7 Entered on FLSD Docket 04/15/2020 Page 2 of 82

 

TABLE OF CONTENTS
Article Page

Preamble 4
1 Recognition 5
2 Non-Discrimination 6
3 Management Rights 7
4 Work Rules and Regulations 8
5 No Strike or Work Stoppage 9
6 Staffing 10
7 Seniority 11
8 Bulletin Boards 13
AS) IUPA Representatives/Union Business 14
10 Communications Policy 16
11 Union Deductions 17
12 Basic Workweek and Overtime 18
13 Layoff/Recall 21
14 Leave of Absence without Pay 22
15 Equipment 23
16 Uniforms 25
17 Retirement 26
18 Americans with Disabilities Act 29
19 Wages 30
20 Longevity 32
21 Special Benefits 33
22 Advance Vacation Pay Provisions 34
23 Bereavement Leave 35
24 Light Duty Assignments 36
25 Court Appearances 37
26 Order to Return to Work 38
27 Out of Classification Pay 39
28 Supplemental Pay 40
29 Training and Tuition 44
30 Transfers 45
31 Personnel Records 47
32 Discharge and Discipline 48
33 Grievance Procedure 49
34 Drug and Alcohol! Testing 54
35 Care and Maintenance of Canines 55
36 Insurance 56
37 Vacation & Holidays 59
38 Military 63
39 Sick Leave 64
40 Probation 68
41 Promotional Opportunities 70
42 Reproduction of Agreement 73
43 Savings Clause 74
44 Take Home Vehicles 75
45 Term of Agreement 76
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 3 of 82

Appendix A Salary Schedule 77
Appendix B- Article 44 - Take Home Vehicle — Grandfather Provision 78
Appendix C MOU — Sworn/Certified Reallocations
Case 0:20-cv-60772-AHS Document1-7 Entered on FLSD Docket 04/15/2020 Page 4 of 82

PREAMBLE

THIS AGREEMENT is entered into this October 1, 2018 by and between the SHERIFF
OF BROWARD COUNTY, FLORIDA, located within the County of Broward, State of
Florida (hereinafter referred to as “sheriff or “BSO“), and the INTERNATIONAL UNION
OF POLICE ASSOCIATIONS, (AFL-CIO) (hereinafter referred to as “IUPA” or
“Bargaining Unit”), as the sole and exclusive bargaining representative of the employees
within the certified bargaining unit.

WITNESSETH

WHEREAS, the IUPA has been determined to be the certified bargaining representative
of the employees within the certified unit by the Public Employees Relations Commission
based upon the Special Act of the Florida Legislature, House Bill 93-865, which inter alia,
provides for rights of collective bargaining for specified deputy sheriffs employed by the
Sheriff of Broward County;

WHEREAS, the Sheriff's obligation to bargain and to enter into this Agreement is based
on the Florida Supreme Court’s decision of January 30, 2003.

WHEREAS, the Sheriff and the IUPA have negotiated in good faith, with the IUPA acting
as the exclusive agent for personnel included in the certified bargaining unit with respect
to wages, hours, and terms and conditions of employment; and

WHEREAS, the parties, following extended and deliberate negotiations, and having had
an opportunity to freely discuss any and all issues, have reached certain understandings
which they desire to confirm in this Agreement.

IN CONSIDERATION of the following mutual covenants, it is hereby agreed as follows:
Case 0:20-cv-60772-AHS Document1-7 Entered on FLSD Docket 04/15/2020 Page 5 of 82

ARTICLE 1

RECOGNITION

The Sheriff recognizes the IUPA as the sole and exclusive bargaining agent for the
bargaining unit of employees as certified by the Public Employees Relations Commission,
Certification #1873, with respect to the working conditions, rates of pay and other
conditions of employment for those employees of the Sheriff working within the certified
unit, to-wit;

INCLUDED:

All regular, full-time sworn law enforcement officers employed by the Broward County
Sheriff's Office in the position of Deputy Sheriff with a rank of Sergeant and below, herein
referred to as bargaining unit member(s).

EXCLUDED:

All other employees of the Broward County Sheriff's Office including all other sworn law
enforcement personnel and employees who are managerial, confidential, supervisory,
temporary, reserves, part-time and probationary as provided for in Chapter 93-370, Laws
of Florida.
Case 0:20-cv-60772-AHS Document1-7 Entered on FLSD Docket 04/15/2020 Page 6 of 82

ARTICLE 2
NON-DISCRIMINATION

2.1. No employee covered by this Agreement will be discriminated against by the
Sheriff because of membership in the IUPA, or authorized activity as required in
this Agreement on behalf of the IUPA.

2.2 The IUPA will not discriminate against employees covered by this Agreement on
the basis of their refusal to become a IUPA member.

2.3. Both the Sheriff and the IUPA oppose discrimination on the basis of race, color,
creed, sex, sexual orientation, national origin, age, religion, disability, pregnancy,
marital status, or gender identity and expression or as otherwise required by law.
However, the parties also recognize that the Sheriff has established an internal
procedure to investigate and resolve alleged cases of discrimination which is in
addition to existing and adequate procedures established by Broward County, the
State of Florida and the Federal government. Accordingly, it is agreed that
allegations of employment discrimination cannot be processed through the
contractual grievance/arbitration procedure.
Case 0:20-cv-60772-AHS Document1-7 Entered on FLSD Docket 04/15/2020 Page 7 of 82

ARTICLE 3
MANAGEMENT RIGHTS

The IUPA recognizes the rights of the Sheriff to operate, manage, and direct all affairs of
his office, including the exclusive right, subject to the terms of this Agreement, which
arises solely from the Special Act of the Florida Legislature, House Bill 93-865:

A. To manage and direct all employees of the Sheriff's Office.

B. To hire, rehire, reinstate, promote, transfer, schedule, assign and retain employees
in position with the Sheriff's Office.

C. To suspend, demote, discharge, layoff, or take other disciplinary action against
employees for just cause.

D. To maintain the efficiency of the operation of the Sheriff's Office.

To determine the structure and organization of the Sheriff's Office, including the
right to supervise, subcontract, expand, consolidate or merge any division thereof.

F. To determine the number of all employees who shall be employed by the Sheriff,
the job makeup, activities, assignments, and the number of hours and shifts to be
worked per week, including starting and quitting times of all employees.

G. To determine the number, types, and grades of positions or employees assigned
to an organizational unit, department or project, and the right to alter, combine,
reduce, expand, or cease any position.

H. To determine internal security practices.

I. The exercise of the above-defined rights by the Sheriff shall not preclude
employees or the IUPA from raising grievances should decisions on the above
matters have the practical consequences of violating the terms of this Agreement
and/or affecting any other existing conditions of employment.

J. The IUPA acknowledges that BSO may make amendments, revisions, additions,
deletions and/or changes to the Sheriff's Policy and Procedures Manual. Any
changes to the Manual shall be provided to the IUPA ten (10) days prior to
issuance (when practicable) of such changes. If |UPA fails to object within the ten
(10) calendar day timeframe, the change to policy will be implemented as written.
Should IUPA object to the proposed change they must do so in writing to the Office
of the General Counsel and impact bargaining must be completed within thirty (30)
calendar days from the date of the objection. The right to impact bargaining over
any such change shall be waived unless the IUPA requests impact bargaining in
writing within thirty (30) days of implementation. BSO’'s written notice of proposed
changes to IUPA bargaining unit members’ wages, hours, and terms and
conditions of employment shall be provided in legislative format.
Case 0:20-cv-60772-AHS Document1-7 Entered on FLSD Docket 04/15/2020 Page 8 of 82

4.1

4.2

ARTICLE 4
WORK RULES AND REGULATIONS

It is recognized that the Sheriff currently has work rules, regulations, policies and
procedures governing employment. The parties agree that the Sheriff has the sole
and exclusive discretion to formulate, amend, revise and implement such rules,

regulations, policies and procedures.

In the event that any rule, regulation, policy or procedure conflicts with this
Agreement, the language in this Agreement shall control.
Case 0:20-cv-60772-AHS Document1-7 Entered on FLSD Docket 04/15/2020 Page 9 of 82

ARTICLE 5
NO STRIKE OR WORK STOPPAGE

The IUPA, its officers, agents, representatives, and its bargaining unit members and
employees agree that they will not strike, as defined by the Public Employees Relations
Act, and agree not to participate in a strike against the Sheriff by instigating or supporting
a strike, nor shall the bargaining unit member participate in a work stoppage, slow-down,
sick out, job actions or picketing in furtherance, of any of the above-prohibited activities.
Notwithstanding the above, there shall be no picketing whatsoever in uniform by the
bargaining unit members covered by this Agreement. The parties agree that any
bargaining unit member who participates in or promotes any of the aforesaid activities
may be discharged or otherwise disciplined by the Sheriff. The Sheriff agrees that
picketing out of uniform on an employee's off hours is a constitutional right.
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 10 of 82

ARTICLE 6
STAFFING

The Sheriff has sole and exclusive discretion to determine appropriate staffing levels for
the agency and to change staffing as he, in his sole discretion, deems appropriate.

10
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 11 of 82

ARTICLE 7

SENIORITY

7.1. Seniority, as used herein, is defined as the right accruing to bargaining unit
members through continuous time in grade and classification, while employed by
either BSO or a contract city, which entitles them to certain considerations and
preferences as provided for in this Agreement with the exception of approved
leaves of absences as provided in the Sheriff's Policy and Procedures Manual.
However, seniority as it relates to reversion or layoff is outlined below or in the
Layoff Article.

a. Deputies - If two (2) or more bargaining unit members have the same
classification date, for the purpose of breaking the tie, seniority will be
determined by the bargaining unit members “CCN” number. The lowest
number constitutes the senior bargaining unit member.

b. Sergeants — If two (2) or more Bargaining Unit Members are promoted to
Sergeant on the same date, for purpose of breaking the tie seniority will be
determined by the length of time the member was employed as a deputy and/or
contract City Law Enforcement Officer. The more time employed as a deputy
and/or contract City Law Enforcement Officer would have more seniority. If
both sergeants were promoted on the same date and were deputies and/or
contract City Law Enforcement Officers for the same period of time, the lowest
CCN number constitutes the senior member.

c. Reversions — If a bargaining unit member reverts, for any reason, to a lower
classification, that member's classification seniority shall be determined by the
date of his/her original permanent appointment to that lower classification.

7.2 Bargaining unit members shall be granted shift assignments and days off within
the respective work units based upon seniority. A bargaining unit member shall
not be denied shift assignment or days off based on seniority for more than one
(1) bid during the period covered by this Agreement. (i.e., the bid process takes
place every six (6) months. During the length of this agreement a bargaining unit
member may be denied his/her bid selection a maximum of one (1) time. Denial of
bids shall not be used as a disciplinary measure. Bargaining unit members can
appeal directly to the Sheriff or his designee, the issue of whether the denial of a
bid was used as a disciplinary measure. The Sheriff or his designee’s decision
shall be final and not subject to further appeal.

a. Shift and day off selection will be held twice a year. The first selection will be
completed by the second pay period in January. The second selection will be
completed by the second pay period in July. The effective selection will go into
effect the first of the month following the selection process.

11
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 12 of 82

7.3. Annual leave and holiday selection will be held once a year. The selection process
will take place the first week of February. Selections will be for the time frame of
3/1 — 2/28. The Sheriff or his designee will determine the amount of available
vacation slots. Each bargaining unit member will have a reasonable time to select
his/her vacation slot for the period of time as set forth in Article 37.1 (up to four (4)
consecutive weeks) by seniority. Each bargaining unit member will be allowed to
select his/her first pick and once all members have selected his/her first pick then
a bargaining unit member will (by seniority) select his/her second pick. If a
bargaining unit member voluntarily changes his/her shift, BSO has the right to
disapprove the bargaining unit member’s vacation pick. If a bargaining unit
member's shift is changed involuntary then the original vacation selection will be
adhered to. Annual leave picks will be approved based on seniority and available
positions within the bargaining unit member's district or assignment. Bargaining
unit members on approved leave shall not be recalled to duty except by order of
the Sheriff or his designee.

7.4 All other annual leave requests (individual requests) shall be
approved/disapproved within five (5) calendar days of the request. Such requests
must be made within sixty (60) days prior to the requested time off. Once the
request is approved BSO shall not disapprove unless an emergency or critical
situation exists, as determined by the Sheriff or his executive command staff.

7.5 Seniority in specialized units: Members assigned to a specialized unit will have
shift and days off assigned by unit seniority, which shall be based upon continuous
time within that unit unless operational needs of the unit dictate otherwise as
determine by District Chief/Division Commander.

7.6 Bargaining unit members who are assigned to a 7K work schedule (80 hours) will
be allowed to bid for their eight (8) hour work day based on seniority and amount
of positions available in their assigned district or position. Bidding for which day
during the 7K work schedule the bargaining unit member works an eight (8) hour
day will immediately take place following the district's approval of the current shift
bid.

12
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 13 of 82

ARTICLE 8

BULLETIN BOARDS

8.1. The Sheriff agrees to permit reasonable use of all departmental bulletin boards
located within the Sheriff's office by the !UPA to be used for official Bargaining Unit
notices only.

8.2. The IUPA may provide written requests to the Sheriff to place its bulletin boards,
at the sole expense of the IUPA, at each one of the District Offices and the Ron
Cochran Public Safety Building.

8.3 The Sheriff, in his sole discretion, shall determine the size, and location and type
of the bulletin boards which may be provided by the IUPA. The IUPA agrees that
it may only use and/or post one bulletin board at a District and that those bulletin
boards shall not be locked or enclosed.

13
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 14 of 82

ARTICLE 9

IUPA REPRESENTATIVES/UNION BUSINESS

9.1 The Sheriff recognizes the right of the IUPA to designate IUPA representatives as
it deems appropriate, with the understanding that representatives will be appointed
based on location and shift. The use of union time shall be limited to one (1)
representative per shift for any one (1) district or specialty unit unless approved by
Command. The IUPA shall provide BSO command with a list of its designated
representatives (and any alternates) and shall update such list as changes are
made. Only those representatives (or alternates) so designated shall be
authorized to use utilize the IUPA time pool bank pursuant to the provisions set
forth below.

9.2 The Sheriff agrees to establish a IUPA time pool bank of up to one thousand
(1,040) forty hours per calendar year to be used in accordance with the provisions
as set forth in this Article.

9.3. The Union President shall report utilization of union time pool hours to the Director
of Patrol Services Bureau or designee who is designated the responsibility of
overseeing union time utilization and calculation. All other representatives will be
allowed to utilize union time pool as long as there is no operational hardship as
determined by Command. For these other representatives, requests for utilization
of union time shall be authorized by a Department of Law Enforcement Captain in
the member’s chain of command. For each representative who is authorized to
use time from the time pool bank, the representative shall fill out the appropriate
form as provided by BSO. This form shall be processed as described above.

9.4 Effective the first full pay period after October 1, 2018 and every October 1,
thereafter for the term of this agreement, IUPA members will donate two(2) hours
of annual/holiday leave time accruals to the IUPA time pool bank. All IUPA
bargaining unit members may voluntarily donate up to an additional eight (8) hours
of annual/holiday leave time accruals in hourly increments to the IUPA time pool
bank. Such time shall be utilized by IUPA representatives, if necessary, for union
business as set forth in the following section. Donated bargaining unit members’
time can be carried over to the following year.

9.5 Hours from the IUPA time pool bank shall be utilized by the full release position and
designated {UPA representatives when they are required to represent bargaining
unit members as part of grievance procedures, when they attend monthly IUPA
Board of Directors meetings, negotiation sessions and meetings and other mutually
agreed meetings, subject to available manpower and staffing needs. Except for
negotiation sessions, the parties agree to limit the number of bargaining unit
members attending such functions to no more than five (5) per shift. The parties
agree that the number of bargaining unit members attending official negotiation

14
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 15 of 82

sessions while on duty will be restricted to no more than ten (10) representatives
in an on-duty status and no more than one (1) representative from any one (1)
District and/or specialty unit. Bargaining unit members attending such functions will
submit a pool time form to the Sheriff or his designee a minimum of seventy-two
(72) hours prior to the time the employee is requesting to use the time pool bank.
It is understood that on rare occasions the seventy-two (72) hour time limit may not
be met. Failure to file a completed pool time usage form seventy-two (72) hours
prior to the bargaining unit members request for use of pool time may result in the
bargaining unit member not being paid for the time requested.

9.6 The IUPA time pool bank will be used on an hour for hour basis, regardless of the
hourly rate of the bargaining unit member using time from the bank. In reporting a
bargaining unit member’s absence as a result of utilizing the time pool bank, the
daily attendance record shall reflect: “Deputy John Doe on IUPA” (IUPA Time Pool
bank)

9.7 All applicable rules, regulations, and orders of the BSO Sheriff's Policy Manual and
relevant SOP’s shall apply to any bargaining unit member on time pool release.
Violations of the above-mentioned rules, regulations and orders shall subject the
bargaining unit member on pool time to the regular disciplinary process currently
provided for by the Broward Sheriff's Office.

9.8 A -union selected executive board member of the union will be on full release for
the purposes of conducting union business so long as the “e-board” member is a
BSO employee. The hours for this full release BSO employee will be shared by
BSO and the IUPA as 1040 hours from each party per fiscal year. The full release
position will report directly to their applicable executive director. The IUPA selected
executive board member will be released from their primary assignment to
represent labor and maintain an open line of communication with management but
may be recalled temporarily based on an operational necessity, such as during a
hurricane watch or hurricane warning or for the duration of a declared state of
emergency.

9.9 Only bargaining unit members who are in good standing will be able utilize union
time pool or be on full release. Members on paid or unpaid suspensions,
administrative leave, Worker's Compensation and FMLA may not be considered
in good standing for the purposes of this agreement, as determined by the Sheriff.

15
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 16 of 82

ARTICLE 10

COMMUNICATIONS POLICY

10.1 The IUPA President or in his absence another BSO sworn bargaining unit member
of the IUPA executive board, will be notified by BSO’s CAD Alerts of critical
incidents received by command staff. The Sheriff or his designee agrees to make
a reasonable effort to ensure that IUPA is not denied the notice provided for in this
section.

10.2 Other than those situations in which the response of the IUPA is specifically
requested by the Sheriff, it shall be within the discretion of the IUPA as to whether
an actual physical response is necessary.

10.3. The IUPA will provide BSO with the necessary information to facilitate compliance
with this Article.

16
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 17 of 82

ARTICLE 11

UNION DEDUCTIONS

 

Union deductions shall be made in accordance with forms provided by the IUPA and
executed and authorized by the bargaining unit member authorizing said deductions.
There shall be no charge made by the Sheriff for these deductions. The exact amount of
monies to be deducted for each bargaining unit member shall be provided by the IUPA to
the Sheriff. Any changes in the amounts to be deducted shall be given to the Sheriff thirty
(30) days in advance. These monies shall be transmitted to the IUPA on a biweekly basis
after the deductions are taken from biweekly payroll.

The IUPA shall indemnify the Sheriff and hold the Sheriff harmless against any and all
suits, claims, demands, and liabilities, which arise out of or by reason of any action taken
by the Sheriff to comply or attempt to comply with the provisions of this Article.

This assignment, authorization and direction shall be revocable at any time upon thirty

(30) days written notification by the bargaining unit member or non-bargaining unit
associate member, to the Sheriff and the IUPA.

17
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 18 of 82

ARTICLE 12

BASIC WORKWEEK AND OVERTIME

12.1. The basic 40 hour workweek for bargaining unit members covered by this
Agreement shall consist of forty (40) hours per week, starting at 12:01 a.m.
Saturday and ending at 12:00 midnight Friday, unless otherwise specified or
scheduled by the Sheriff or his designee, and as further defined herein.

The alternate 80 hour work schedule, within section 207(k) (hereinafter referred to
as 7K) of the FLSA allows for flexibility of work schedules for Law Enforcement
Officers. The bargaining unit members working the alternate schedule will be
referred to as 7K bargaining unit members. For 7K bargaining unit members, the
work period will be a fourteen (14) day period (beginning at 12:.01a.m. Saturday,
and ending fourteen days later and coinciding with the normal two week pay period
for regular bargaining unit members) of not more than eighty (80) hours. 7K
bargaining unit member’s workday may exceed eight (8) hours.

12.2 Bargaining unit members are not entitled to a fifteen (15) minute break. In lieu of
the fifteen (15) minute break, bargaining unit members will not attend briefing
fifteen (15) minutes prior to their normal shift. Briefing will be conducted during the
course of normal work hours. Bargaining unit members are entitled to one thirty
(30) minute meal break per eight (8) hour shift to be taken at the discretion of their
immediate supervisor. Bargaining unit members on a ten (10) hour shift are entitled
to one forty (40) minute meal break per shift. Bargaining unit members on a twelve
(12) hour shift are entitled to one forty-five (45) minute meal break per shift at the
discretion of their immediate supervisor.

It is agreed by the parties that meal breaks will not represent compensable time.
Nonetheless, bargaining unit members shall continue to receive pay for forty (40)
hours of work per regularly scheduled workweek or eighty (80) hours of work per
regularly scheduled work period for 7k members.

Such meal break time will commence for bargaining unit employees when they
advise “10-40” prior to entering the location of the meal break. Bargaining unit
members assigned radios will remain in communication at all times during their
meal break. Bargaining unit members can be recalled from authorized meal
breaks without incurring any added compensable time, unless a unit member
accrues actual work time in excess of forty (40) hours for their regularly scheduled

workweek or eighty (80) hours of work per regularly scheduled work period for 7k
members.

18
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 19 of 82

Bargaining unit members will call out for their meal break. Bargaining unit
members will not take a meal break during the first or last hour of their assigned
shift unless authorized by a supervisor.

12.3 All authorized and approved work performed by bargaining unit members assigned
to a basic 40 hour work week in excess of forty (40) hours in any one workweek
shall be considered as overtime and shall be paid (unless the bargaining unit
member at his option requests compensatory time off) at the overtime rate of one
and one-half times the bargaining unit member's straight time rate of pay.

All authorized and approved work performed by 7k bargaining unit members in
excess of eighty (80) hours in any one work period shall be considered as overtime
and shall be paid (unless the bargaining unit member at their option requests
compensatory time off at the overtime rate of one and one-half times of the
bargaining unit members straight rate of pay.

However, hours worked pursuant to an assignment under Article 27.2 of this
Agreement shall not be combined with the hours worked during the basic
workweek or work period for 7k in the bargaining unit member’s regular capacity
for the purpose of determining overtime.

12.4 Compensatory time is time earned at one and one half times the overtime hours
worked by a bargaining unit member. The choice of compensatory time off or
overtime pay shall be at the bargaining unit member’s option. Accrued unused
compensatory time off may not exceed one hundred (100) hours, except when in
the best interest of Broward Sheriff's Office and when approved by the Sheriff or
his designee. Upon separation from the Broward Sheriff's Office, the bargaining
unit member shall be paid for all approved accrued, unused compensatory time at
the bargaining unit member's then existing rate. Once the one hundred (100) hours
compensatory time maximum accrual has been reached, bargaining unit members
required to work in excess of forty (40) hours in a designated workweek or eighty
(80) hours in a work period for 7k members shall be paid overtime at the rate of
one and one-half times their straight time rate of pay. Upon promotion to an
exempt job classification or separation from BSO, the bargaining unit member will
be paid for all accrued, unused compensatory time.

12.5 Hours that are computed as hours worked for the purposes of computing overtime
are consistent with the Sheriff's Policy Manual (SPM) which shall include all hours
in a paid status except sick leave and bereavement leave or FMLA leave,
regardless of the accrual type being used for compensation while on FMLA leave.

12.6 Bargaining unit members may be required to work overtime as scheduled and, in
some instances, unscheduled. To the extent reasonable and appropriate, under
the circumstances as determined by the Sheriff or his designee, overtime will be
distributed equitably among bargaining unit members in their particular job
classification, in their organizational units, as far as the character of the work

19
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 20 of 82

12.7

12.8

permits.
The Sheriff's Office will maintain overtime records and will make such information
available upon request.

Bargaining unit members who are on approved leave who are requested and agree
to work during their regular shift will have their annual leave cancelled for that shift.

Overtime worked in an outside department will be overtime only not
compensatory time unless approved by the home department.

20
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 21 of 82

ARTICLE 13

LAYOFF / RECALL

The Sheriff retains the exclusive right to determine the need for personnel reduction.

13.1 In the event of personnel reduction, bargaining unit members shall be laid off in
the inverse order of their seniority in their classification; provided, however, that
where two (2) or more bargaining unit members have seniority standing within
thirty (30) days of each other, the Sheriff shall determine the order of layoff based
on education and performance. Upon reverting to a lower classification, a
bargaining unit member’s seniority shall be determined by the date of his/her
original permanent appointment to that classification. All probationary bargaining
unit members shall be laid off before any permanent bargaining unit member is
laid off.

13.2 Bargaining unit members shall be recalled from layoff in accordance with their
seniority in the classification from which they were laid off. Recalled bargaining
unit members will retain and carry over with them all seniority previously accrued
in the classification from which they were laid off. No new bargaining unit member
shall be hired in any classification until all non-probationary bargaining unit
members on layoff status in that classification have had an opportunity to return to
work. The Sheriff reserves the right in his sole discretion to require said recalled
bargaining unit members to submit to an entry level test(s), (e.g. physical, , ,
toxicology testing), in order to determine that they are capable of performing the
work available at the time of recall. Further, all such recalled bargaining unit
members must meet all of the established standards set by the Sheriff in effect at
the time of the recall. No laid off bargaining unit member shall retain recall rights
beyond twelve (12) months from the date of layoff.

13.3. The Sheriff may deviate from the above-described procedure in order to maintain
(or recall) personnel deemed necessary by the Sheriff and/or as necessary to
comply with federal or state court orders, decrees, judgments, statutes,
regulations, public safety purposes and/or requirements.

13.4 In the event of layoffs occurring at the rank of DLE Lieutenant, Lieutenants shall
have the right to bump into the rank of Sergeant. Upon reverting to the lower
classification, a bargaining unit member’s seniority shall be determined by the date
of his/her original permanent appointment to that classification.

21
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 22 of 82

ARTICLE 14

LEAVE OF ABSENCE WITHOUT PAY

A bargaining unit member may be granted a leave of absence without pay with the prior
approval of the Sheriff as provided for in the Family and Medical Leave Act (FMLA) and
in accordance with the Sheriff's policies.

22
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 23 of 82

ARTICLE 15

EQUIPMENT

15.1 The Sheriff will provide uniforms consistent with the Sheriff's Policy and
Procedures Manual.

15.2 In the event that personal property of a bargaining unit member, which is used with
authorization of BSO, is damaged, destroyed or lost as a result of performance of
duty, the Sheriff agrees to repair or replace the item based on the following
conditions;

a. The bargaining unit member is required within twenty four (24) hours of the
incident to submit a written memorandum including a police report, proof of
purchase (which may include documentation other than a receipt), and
documentation of the loss; and

b. The District Commander must review the bargaining unit member's
memorandum and approve the request prior to disbursement; and

c. The total compensation to a bargaining unit member is limited to $400.00 per
calendar year. (Not to include firearm).

Firearms will be replaced at the actual cost of the same or similar weapon.
Firearms seized as evidence in a deputy involved shooting shall be considered
“lost” for the purposes of this article.

15.3 BSO will provide replacement of all leather and nylon accessories required for a
bargaining unit member’s use, including keepers for the service weapon belt.
Leather accessories to be replaced will be presented to the District Commander
for inspection and approval prior to receiving a replacement. All damaged
leather/nylon goods shall be returned to the BSO prior to giving the bargaining unit
member a replacement.

15.4 Bargaining unit members will be issued a rechargeable flashlight at time of hire.
Damaged flashlights or replacement parts due to normal wear will be the
responsibility of BSO.

15.5 Bargaining unit members, while on duty in uniform, will be required to wear one of
the following types of footwear:

1. Oxford or ankle boot with corfam upper, black in color.

2. Oxford or ankle boot with leather upper, black in color.

23
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 24 of 82

3. Combat /jump boot, leather upper, totally black in color, to include boots that
are partly made of fabric and partly made of leather. All boots will be the lace

up type.

4. Plain black leather sneakers. However, this footwear is not acceptable for
special occasions requiring Class A uniforms, i.e., funerals, parades or other
similar events.

15.6 All bargaining unit members will be provided, at five year increments, a longevity
service bar to be worn on the uniform in conformance with the Sheriffs Policy and
Procedures Manual. Said service bar will be supplied at no cost to the bargaining
unit member.

15.7 The Parties will enter into a Memorandum of Understanding incorporating the

settlement terms pursuant to the Petition for Enforcement of the PERC order
regarding the restructuring of the “Loaner Gun Program’.

24
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 25 of 82

ARTICLE 16

UNIFORMS

Two (2) IUPA members will serve as representatives of the uniform committee. In
addition, ten (10) bargaining unit members will serve as testers, who will try out new
uniforms before any final decision is made. The IUPA may submit recommendations for

the improvements of said uniforms and other equipment. The Sheriff's decision shall be
final.

25
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 26 of 82

ARTICLE 17

RETIREMENT

17.1 Florida Retirement System (FRS) — Bargaining Unit members are required to
meet the definition of “normal retirement date” as defined by FRS (FS 121.021(29))
as it applies to employees in both the Pension Plan and the Investment Plan. The
definition and requirements will apply for retirement insurance discount eligibility
determination.

Contract City Pension Plan — Bargaining unit members acquired through
contractual agreement with cities and retiring from a contract city pension plan
must meet the definition and eligibility requirements of the applicable contract city
pension plan’s regular retirement for retirement insurance discount eligibility
determination.

17.2 Each bargaining unit member, who normally retires on length of service or medical
disability shall receive his/her issued badge (suitable ID case), and identification
card clearly marked “retired”, including those bargaining unit members who are
employed by the Sheriff's Office and are governed by a contract city pension plan.

Bargaining unit members leaving in good standing who have at least twenty-five
(25) years of combined service to include BSO and contract city time, shall receive
his/her issued badge (suitable ID case) and identification card clearly marked
“retired”.

17.3 Bargaining unit members hired prior to October 1, 2007 will be grandfathered to
continue eligibility for the 2% retirement discount program. Bargaining unit
members hired on or after October 1, 2007, will not be eligible for the 2% retirement
discount program. Each bargaining unit member who qualifies for retirement,
under normal retirement as defined by Florida Retirement System (FRS) shall
receive a post retirement health insurance benefit equal to active duty members.
Under said plan, the retiring member who is qualified to retire under FRS and in
“good-standing’” will receive two percent (2%) credit for each year of creditable
service pro-rated by each full month of service with BSO up to a maximum of fifty
percent (50%) of the total health insurance premium cost. The retiring bargaining
unit member must meet all criteria and draw compensation from FRS within thirty-
six (36) months of the last day of employment. Good standing as used in this
section shall be defined as a bargaining unit member retiring without criminal
charges pending that could result in loss of certification. If the bargaining unit
member ultimately is convicted of a felony or the member's certificate is revoked
by CJSTC, the bargaining unit member will forfeit the two percent (2%) for post-
retirement healthcare upon a final order.

17.4 Bargaining unit members transitioned to BSO prior to October 1, 2007 will be

grandfathered to continue eligibility for the 2% retirement discount program.
26
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 27 of 82

Bargaining unit members transitioned to BSO on or after October 1, 2007 will not
be eligible for the 2% retirement discount program.

Those bargaining unit members who retire from a contract city pension plan and
are employees of the Broward Sheriff's Office are eligible to remain in the Broward
Sheriff's Office health care plan. Under said plan, the retiring member who is
qualified to retire in “good standing” as outlined herein will receive two percent
(2%) for each year of creditable service pro-rated by each full month of service
with BSO, not to include contract city time to a maximum of fifty percent (50%) of
the total health insurance premium cost. The retiring bargaining unit member must
meet all criteria and draw retirement compensations within thirty-six (36) months
of the last day of employment.

17.5 Retiring bargaining unit members leaving in “good standing’, who meet the
requirements outlined in Section 17.1 and who do not wish to continue to
participate in the BSO Group health plan at time of retirement from BSO may elect
to receive a monthly stipend equal to the premium amount paid by the Sheriff
utilizing the lowest cost rates in place at the time of /retirement with the employee’s
percentage discount applied as outlined in section 17.3 and 17.4. The level of
coverage will be determined by the lowest coverage level maintained for the 24
months directly preceding retirement.

Retiring bargaining unit members leaving in “good standing’, who meet the
requirements outlined in Section 17.1 and who do not participate in the BSO Group
health plan at the time of retirement from BSO, may elect to receive a monthly
stipend equal to the premium amount paid by the Sheriff utilizing the lowest single
coverage cost rate in place at the time of retirement with the employee’s
percentage discount applied as outlined in section 17.3 and 17.4. The stipend shall
cease the immediate month following the member reaching Medicare eligibility.

Employees who elected to continue coverage in the BSO Group Health Insurance
may at a later date cancel the coverage and elect to receive a monthly stipend
equal to the stipend available at the time of separation/retirement. Employees are
only eligible to elect the monthly stipend upon cancellation of their active
participation in the BSO Group Health Insurance Plan.

e The employee must send written notification to BSO 30 days prior to the
date they wish to terminate the coverage
Termination of coverage must be the end of the month

e Employees will have 30 days from the last day of coverage to rescind their
cancellation and maintain health insurance through the Broward Sheriff's
Office

e Once cancellation of health coverage takes effect, the retiree will begin
receiving monthly stipend payments based on the amount equal to the
stipend available at the time of separation/retirement.

27
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 28 of 82

Employees electing the monthly stipend may not re-enroll in the BSO Group Health
Insurance at a future date.

Stipend shall cease the immediate month following the member reaching Medicare
eligibility. Bargaining unit members retiring who no longer wish to participate in
the health plan will not be eligible to re-enter the BSO health plan at any time in
the future.

17.6 Effective upon contract ratification, bargaining unit members hired or transitioned
to BSO on or after October 1, 2007, is eligible to participate in a BSO established
retirement health savings plan (RHSP). A contribution in the amount of two
percent (2%) of the bargaining unit members base bi-weekly salary, as reflected
inthe salary schedule as of each January 1, will be contributed by BSO each bi-
weekly payroll. The contribution for employees entering bargaining unit at any time
after January 1 will be calculated as two percent (2%) of the bargaining unit
member's base bi-weekly salary, as reflected in the current salary schedule, as of
the bargaining unit member’s date of entering the bargaining unit.

17.7 Bargaining unit members hired or transitioned to BSO on or after October 1, 2007,
shall become eligible to receive the RHSP benefit upon meeting the retirement
requirements outlined in 17.1 and leaving in good standing. Payments shall be
made as outlined in the RHSP summary plan description.

28
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 29 of 82

ARTICLE 18

AMERICANS WITH DISABILITIES ACT

18.1. BSO may be required to take certain actions to comply with the Americans with
Disabilities Act (“ADA”). These actions may be required to be maintained as
confidential under the ADA, yet impact upon bargaining unit members covered by
this Agreement. Accordingly, BSO is permitted to take such action(s) in compliance
with the ADA requirements without disclosure to the IUPA or any affected
bargaining unit member. In that event, no action taken by BSO, in compliance with
ADA, is subject to the grievance procedure herein.

18.2 The I|UPA may request bargaining unit members to execute written waivers of the
confidentiality requirements of the ADA and provide a copy of those waivers to
BSO. In any case involving a waiver, the provisions of this Article regarding access
to the grievance procedure shall not apply.

18.3 The parties agree to be bound by any subsequent federal regulations or

interpretive guidelines as to the application of the ADA which apply in the context
of collective bargaining.

29
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 30 of 82

ARTICLE 19
WAGES

Salary schedules for bargaining unit members are hereby established upon funding by
the Broward County Board of Commissioners. All salary changes take effect the first full
pay period after the recited date in the following sections. Anniversary dates are defined
within the Broward County Sheriff's Office Policy and Procedure manual. To the extent
that any wages or other benefits in this agreement may be applied retroactively, such
wages and benefits will apply only to those bargaining unit members actually employed
by the Sheriff at the time of the ratification of this agreement.

Salary Range Adjustments

19.1 Effective Fiscal Year 2018/2019 (October 1, 2018 thru September 30, 2019), the
Sheriff will provide all bargaining unit members with a pay increase of three and
one-half percent (3.5%) of their base salary, i.e., excluding incentive, longevity,
supplemental or any additional pay.

19.2 Effective Fiscal Year 2019/2020 (October 1, 2019 thru September 30, 2020), a
three percent (3%) or greater salary range adjustment for all IUPA 6020
bargaining unit members will preclude a reopener of this article. .Any additional
increase to the salary range offered after the effective date above shall be
determined by the Sheriff.

19.3 Effective Fiscal Year 2020/2021 (October 1, 2020 thru September 30, 2021), a
three percent (3%) or greater salary range adjustment for all IUPA 6020
bargaining unit members will preclude a reopener of this article. Any additional
increase to the salary range offered after the effective date above shall be
determined by the Sheriff.

Step Plan

19.4 In accordance with the Appendix B, bargaining unit members not at the maximum
rate of the pay range shall advance one step in the pay plan on the
member's anniversary date.

19.5 Effective pay period beginning April 13, 2019, an additional two percent (2%)
longevity salary step (Step 10) will be added to the pay plan. Bargaining unit
members on (Step 9) that have completed twenty (20) years of continuous service
will be eligible to move to (Step 10) effective pay period beginning April 13, 2019,
Any subsequent bargaining unit members who are on (Step 9) that complete
twenty (20) years of continuous service will be eligible to move to (Step 10) on their
anniversary date.

30
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 31 of 82

19.6 Effective the first full pay period after April 1, 2020, an additional two percent
(2%) will be added to (Step 10).

31
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 32 of 82

ARTICLE 20

LONGEVITY

Bargaining unit members after having completed twelve (12) years of continuous service,
shall receive an increase in their base pay of five percent (5%). An additional increase of
five percent (5%) shall be granted upon completing eighteen (18) years of continuous
service. An additional increase of two percent (2%) shall be granted upon completing
twenty (20) years of continuous service. Longevity adjustments are contingent on the
bargaining unit member remaining in their position without any pending performance
concerns. Said adjustment(s) will be based on the bargaining unit member’s ORIGINAL
DATE OF HIRE regardless of the salary pay step the bargaining unit member is in at the
time he/she attains the required number of years.

32
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 33 of 82

ARTICLE 21

SPECIAL BENEFITS

21.1. The Sheriff shall provide and pay full premiums in accordance with Florida State
Statute 112.19 to include all bargaining unit members who are temporarily or
permanently assigned to the helicopter or fixed wing section.

21.2 Effective January 1, 2019, the Sheriff shall provide a clothing allowance of four
hundred ($ 400.00) dollars per year for bargaining unit members working full-time
in the following assignments: Homicide, Broward County Drug Task Force
(BCDTF), Gangs, Internet Crime Against Children (ICAC), Money Laundering Task
Force (MLTF), Organized Crime (OC) Covert Electronic Surveillance, Office of
Homeland Security, Counter Terrorism, Special Victims Unit, Internal Affairs, Real
Time Crime Center (RTCC), Threat Management Unit (TMU) and Burglary
Apprehension Team (BAT).

BSO will provide District Cl Detectives with Class C detective uniforms.

a. During the term of this agreement if any other assignments are created BSO
and the IUPA agree to meet and confer to discuss whether such newly created
assignment(s) should be included in article 21.2.

Eligibility for clothing allowance shall be determined as of January 1 for service
performed in the above specified assignments for the preceding year, and will be
paid by January 30 to active bargaining unit members on a pro-rata basis
computed monthly for determination of eligibility and payment.

21.3 Line of Duty Payroll Deduction - In the event of the death of a bargaining unit
member in the line of duty, the BSO will process a payroll deduction of twenty-five
dollars ($25.00) from dues paying members within the next full pay period. The
sum total of the deduction will be made payable to IUPA for presentation to the
bargaining unit member's beneficiary on record with BSO. BSO will provide IUPA
with a detailed accounting of all dues paying members included in the deduction.

33
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 34 of 82

ARTICLE 22

ADVANCE VACATION PAY PROVISIONS

A bargaining unit member may request his/her accrued vacation or holiday leave pay in
advance of his/her scheduled leave by submitting a request in writing (including approved
leave slip) to the Finance Department, Payroll Division at least three (3) weeks prior to

starting leave. This shall be limited to bargaining unit members on leave in excess of ten
(10) working days.

34
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 35 of 82

ARTICLE 23

BEREAVEMENT LEAVE

23.1 During the term of this Agreement, each bargaining unit member shall be granted
three (3) days of bereavement leave at his/her regular rate of pay in the event of
death of the bargaining unit member’s mother, father, step-mother, step-father,
step child, brother, sister, son, daughter, grandchild, spouse, County registered
domestic partners, mother-in-law, father-in-law, mother or father of County
registered domestic partner, and the bargaining unit member's natural
grandparents. In the event the funeral occurs outside the State of Florida, five (5)
days on the same terms and conditions shall be granted upon proof that the funeral
and/or burial occur outside the State of Florida. In the event bargaining unit
members require additional time off they may request up to two (2) additional work
days off through utilization of their accruals which will not be unreasonably denied.
Only full-time bargaining unit members are eligible for bereavement leave. The
Sheriff reserves the right to require documentation supporting bereavement leave
upon the bargaining unit member's return to work.

35
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 36 of 82

ARTICLE 24

LIGHT DUTY ASSIGNMENTS

24.1. Bargaining unit members who are temporarily unable to perform the essential
functions of their position due to an illness or injury may be temporarily re-
assigned to a light duty assignment for which they can perform the essential job
functions. A maximum of thirty (30) light duty positions will be available.
Preferences for light duty positions will be given to bargaining unit members who
sustain an on-duty injury. The Sheriff or his designee in his sole and exclusive
discretion may increase the number of light duty positions. (If BSO contracts
with additional agencies then, the number of light duty positions will be
negotiated.) A bargaining unit member who refuses a light duty assignment
authorized by his or her physician will be ineligible to use any accrued leave or
disability benefit to which he/she would otherwise be entitled.

On-Duty Injury or Illness — All light duty assignments will be administered in
accordance with Worker's Compensation F.S. 440.15 (6). If a bargaining unit
member incurs an on-duty injury or illness, the bargaining unit member may be
allowed, at the discretion of the Sheriff or designee, to return to work status upon
the recommendation of the Worker’s Compensation authorized physician. At
the discretion of the Sheriff or designee, the light duty assignment may continue
in excess of sixty (60) working days.

Off- Duty Injury or Illness — If a bargaining unit member incurs an off-duty
injury or illness, the bargaining unit member may be allowed, at the discretion
of the Sheriff or designee, to return to work in a light duty status upon the
recommendation of his/her physician, for no more than sixty (60) working days
in any continuous 24 month period, except in exceptional circumstances, as
determined by the Sheriff or designee.

36
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 37 of 82

ARTICLE 25

COURT APPEARANCES

 

25.1 Any bargaining unit member who is required to appear as a witness in court as a
direct result of employment with BSO shall be entitled to the following:

a. Regular pay if called to testify during regularly scheduled work hours.

b. One and one-half (1 %) times the bargaining unit member's straight time
rate of pay with a minimum of three (3) hours including travel time, if called
to testify (other than by the Sheriff's Office), appear in court, or present a
case to the State Attorney's Office outside the bargaining unit member's
regular hours of work, excluding sick leave.

Cc. Any bargaining unit member subpoenaed to testify, appear in court, or
present a case to the State Attorney's Office within 60 minutes before the
start or at the end of his/her shift will be compensated at the rate of one and
one-half (1 %) times the bargaining unit member’s straight time rate of pay
for the actual time spent in court before or after his/her regular shift. Any
time spent in court will be paid as continuous to the shift as outlined above.
For purposes of this section, the court minimum would not apply.

d. Any bargaining unit member who is required to appear more than once
during a day will receive an additional three (3) hour minimum if the second
subpoena requires the bargaining unit member’s appearance three (3) or
more hours from the beginning time of the first subpoena. If it is less than
three (3) hours from the beginning time of the first subpoena then it will be
paid as continuous time. This provision is limited to two (2) minimum
appearance fees daily.

25.2 A bargaining unit member subpoenaed to appear as a witness in a case not
involving the Sheriffs Office and not directly related to the bargaining unit
member's personal affairs, (such as performing a civic duty as a witness to a crime
or an accident) will be allowed time off without pay for this purpose. Adequate prior
notice must be provided by the bargaining unit member.

25.3 Time off to respond to a subpoena to appear as a witness in a case related to a
bargaining unit member’s personal affairs will be at the bargaining unit member’s
own expense (vacation or unpaid leave). Adequate prior notice must be provided
by the bargaining unit member to his/her command.

25.4 Court testimony outside of the tri-county area that together with travel time exceeds
twelve (12) hours shall require the bargaining unit member’s receipt of lodging and
meals at the per diem rate in accordance with applicable state laws.

37
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 38 of 82

ARTICLE 26

ORDER TO RETURN TO WORK

26.1 Bargaining unit members who have left the work place and who are ordered or
otherwise directed to return to work after completing their scheduled shifts shall be
paid at the rate of one and one half times the bargaining unit member's straight
time rate of pay for hours worked, with a minimum of three (3) hours paid.

This section shall also apply when a bargaining unit member is required to provide
a statement to an investigative unit at a time which begins more than 60 minutes
before his/her scheduled shift or more than 60 minutes after his/her shift is
completed.

26.2. An order to return to work does not include any hours where a bargaining unit
member is required to work before or after a shift that runs continuous with the
bargaining unit members shift or where the bargaining unit member is called back
to work to rectify his/her own error or omission which cannot wait until the
bargaining unit member's next shift. In such instances, the bargaining unit member
shall be compensated for the hours worked at the appropriate rate.

26.3 Bargaining unit members called back to work who are on authorized leave shall be
paid at the rate of one and one-half times the bargaining unit member's straight
time rate of pay for hours worked with a minimum of three (3) hours paid. Such
bargaining unit member shall not be charged leave for any such hours worked.

26.4 Bargaining unit members who work the ALPHA shift will be paid at their straight
time rate of pay up to a maximum of one and one-half (1 %) hours for time spent
obtaining annual emissions testing and speedometer calibration for their BSO
vehicles. Appropriate documentation of time spent for service shall be provided
by the bargaining unit member to his/her command.

26.5 Bargaining unit members who are ordered to return to work in accordance with this
Article, whose order is subsequently cancelled shall be paid at the rate of one and
one half times the bargaining unit member’s straight time rate of pay for hours
worked, with a minimum of three (3) hours paid.

38
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 39 of 82

ARTICLE 27

OUT OF CLASSIFICATION PAY

27.1 The Sheriff may, at his discretion, assign a bargaining unit member covered by this
Agreement to serve as temporary replacement for an absent supervisor. The
bargaining unit member shall be paid five (5%) percent above their current rate of
pay for all work performed in the temporary position. Designated Field Training
Officers are exempt from this Article.

27.2 Out of State Inmate Transportation. Bargaining unit members will be compensated
for all hours worked while engaged in the duties related to inmate transport.

Only BSO Deputies who meet the specific qualifications listed below are eligible to
apply for this assignment.

a. This work will be performed by bargaining unit members on a voluntary,
occasional and sporadic basis and in a capacity different from their regular
employment.

b. Any bargaining unit member with sufficient accrued paid leave to cover the time
required to complete the inmate transportation assignment is eligible for
selection by the Director or designee.

c. The inmate transportation assignment may not conflict with the bargaining unit
member's regularly scheduled shift without prior written authorization from the
Director or designee.

d. Inmate transportation opportunities will be posted with a deadline for
application. All eligible bargaining unit members may apply.

e. Selection of the bargaining unit member will be made on the basis of seniority
from those eligible bargaining unit members who have submitted timely
applications consistent with General Orders and/or the Sheriffs Policy and
Procedures Manual.

f. Selected bargaining unit members, in addition to the compensation received

for use of accrued paid leave time, will receive travel expenses and a flat rate
per diem stipend.

39
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 40 of 82

ARTICLE 28
SUPPLEMENTAL PAY

28.1 Bargaining unit members must complete the certification process as Field Training
Deputies (FTD’s) and must be designated as an active FTD by their respective
command before they will receive a supplement in addition to their base salary
according to the following supplement schedule:

Field Training Deputies (FTD’s) designated as an active FTD by their respective
command will receive a supplement in addition to their base salary of $200.00 per
month.

A written component to the FTD duties will require additional time beyond their
scheduled shift. FTD’s will reasonably spend no more than one (1) extra hour per
day for said duties. FTD’s who are actively training will receive one (1) hour of
overtime or compensatory time at the bargaining unit member’s discretion for each
day that he/she is training a trainee.

a. FTD’s who have completed a minimum of two (2) years in the FTD program
who no longer wish to perform as a FTD may, if the bargaining unit member
has left in good standing , request a transfer to a district of their choice. This
request shall be a one-time request wherein the bargaining unit member will
receive first preference for vacancies in any road patrol assignment, so long as
there is a budgeted vacancy in any road patrol assignment with the district in
which the bargaining unit member wishes to transfer. If no budgeted vacancies
exist, no deputies assigned to road patrol shall be transferred into the district
until an FTD’s transfer request, pursuant to this paragraph, is fulfilled. This
paragraph does not apply to transfers to specialized units.

b. BSO recognizes the need for FTD’s not to be utilized continuously in a training
capacity and will make best efforts to provide appropriate breaks in a
bargaining unit member’s training functions. However, BSO retains the right to
assign FTD’s to training functions to best serve the needs of BSO.

c. In the event that there are FTD’s who wish to train on a part-time basis, they
will receive only those benefits outlined in paragraph 28.1(a) above. The
parties agree that bargaining unit members who offer a trainee a “ride along”
will not be considered a part-time trainer for the purposes of this Agreement
and will not be required to fill out any other documents.

d. Bargaining unit members receiving supplemental pay as set forth in Article 28.1
for his/her work as an FTD will also be allowed to receive one (1) other
supplement set forth in the remainder of this Article.

40
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 41 of 82

28.2 Current bargaining unit members who reside in the tri-county area without
assigned vehicles will receive a supplement to their base salary of four hundred
fifty three dollars and forty-five cents ($453.45) per month.. Bargaining unit
members with an assigned vehicle who choose not to take it home are not eligible
for the vehicle supplement

a. BSO retains the right, in its sole discretion, to deny a take home vehicle and
deny a vehicle supplement to bargaining unit members placed on restrictive
administrative assignment, within the sole discretion of BSO.

b. Where the restrictive administrative assignment and investigation result in
termination of employment and the bargaining unit member suffered the loss
of vehicle without supplement, the affected bargaining unit member, who
otherwise has the right to arbitration for the termination of employment under
the terms of the Collective Bargaining Agreement, may request the vehicle
supplement as a lost benefit (like back pay) to be paid to him/her in the event
of reinstatement and will be paid the prevailing vehicle supplement pursuant to
the Collective Bargaining Agreement only if such amount is specifically
awarded by the arbitrator upon reinstatement. BSO reserves the right to fully
defend the termination at arbitration, including the right to challenge the award
of any back pay and/or benefits in the event of reinstatement, including the
vehicle supplement.

c. Where the restrictive administrative assignment and investigation result in
discipline less than termination of employment and more than a five-day
suspension, and the bargaining unit member suffered the loss of vehicle
without supplement, BSO will reimburse the member for the loss of the vehicle
supplement for the period of the restrictive administrative assignment less any
period of suspension. However, BSO reserves the right to enumerate the loss
of the vehicle supplement for any or all of the time period as part of the
discipline accompanying the suspension. The affected bargaining unit member,
who otherwise has the right to arbitration for the discipline at issue under the
terms of the Collective Bargaining Agreement, may request the vehicle
supplement as a lost benefit (like back pay to be paid to him in the event
discipline is not sustained) and will be paid the prevailing vehicle supplement
pursuant to the Collective Bargaining Agreement. BSO reserves the right to
fully defend the discipline at arbitration, including the right to challenge the
award of any benefit, including the vehicle supplement.

d. Where the restrictive administrative assignment and investigation result in a
counseling or discipline of a three day suspension or less, which can be
challenged only before the AAB, and the bargaining unit member suffered the
loss of vehicle without supplement, BSO will reimburse the member for the loss
of the vehicle supplement for the period of the restrictive administrative
assignment.

41
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 42 of 82

e. Where the restrictive administrative assignment results in disciplinary charges
which are not sustained by BSO through its practice and procedure for
investigating and reviewing charges and the bargaining unit member is
returned to full duty without discipline, the member will be reimbursed for the
vehicle supplement during the period of the restrictive administrative
assignment, if the member was denied a vehicle and the supplement.

28.3 Bargaining unit members who are regularly assigned to operate aircraft will receive
a supplement in addition to their base salary of two hundred twenty five dollars
($225.00) bi-weekly.

a. Newly hired deputies or current deputies transferred to the assignment to
operate rotary-wing aircraft will receive a minimum of Step 7 in the salary
range. However, the bargaining unit member will still need to reach the
requisite years of service to be eligible for any compensation based upon
longevity.

b. Should the deputy assigned to operate a rotary-wing aircraft subsequently
receive a different assignment he or she will suffer no loss in base salary, but
will lose the supplemental pay herein.

28.4 Bargaining unit members who are regularly assigned to the bomb/arson unit in a
position which requires the location and removal of explosive materials will receive
a supplement in addition to their base salary of one hundred twenty five dollars
($125.00) bi-weekly.
28.5
a. Bargaining unit members regularly assigned to, C. |, Regional Narcotics,
VIPER, K-9, Dive Team, Motors, Covert Electronic Surveillance, DUI Task
Force, CPIS, District CST Team, District Cl, Marine Patrol, Traffic Homicide
Investigation (THI), Training and Harbor Patrol will receive a seventy-five
($75.00) dollar bi-weekly supplement in addition to their base salary.

b. Effective upon contract ratification bargaining unit members regularly
assigned to the Burglary Apprehension Team (BAT) will receive a seventy-
five ($75.00) dollar bi-weekly supplement in addition to their base salary.

C. Bargaining unit members regularly assigned to SWAT (including Hostage
Negotiators) will receive a one hundred fifty ($150.00) dollar bi-weekly
supplement in addition to their base salary.

d. Bargaining unit members regularly assigned to Crime Scene will receive a
one hundred twenty-five ($125.00) dollar bi-weekly supplement in addition
to their base salary.

e. Bargaining unit members regularly assigned as a full time Tactical Flight
Officer (TFO) will receive a one hundred twenty-five ($125.00) dollar bi-

42
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 43 of 82

weekly supplement in addition to their base salary. Bargaining unit
members are not eligible to receive both the TFO supplemental pay and
the supplemental pay for the regular operation of a rotary-wing aircraft as
outlined in 28.3 simultaneously.

f. | During the term of this agreement if any other units are created BSO and
the IUPA agree to meet and confer to discuss whether such newly created
unit (s) should be included in article 28.5.

g For the current specialty units i.e. School Resource Deputies (SRD) and
Quick Response Force (QRF), the parties agree to enter into a
Memorandum of Understanding (MOU) for supplemental pay should such
funding become available during the contract term.

28.6 The Sheriff reserves the right to convert any of the above-specified supplements
to an hourly amount.

28.7 Bargaining unit members can receive no more than one supplemental assignment
pay regardless of the number of concurrent special assignments. The bargaining
unit member may choose the one supplemental pay he/she is to receive.

28.8 Bargaining unit members working a 12 hour (7K) shift regularly assigned to alpha
shift, and not receiving a specialty unit assignment supplemental pay with the
exception of Dive, SWAT or K-9 shall receive a bi-weekly supplement for
hazardous duty pay in the amount of forty-eight ($48.00) in addition to their base
salary.

Bargaining unit members working a 40 hour work week regularly assigned to alpha
shift and not receiving a specialty unit assignment supplemental pay with the
exception of Dive, SWAT, or K-9 shall receive a bi-weekly supplement for
hazardous duty pay in the amount of eighty dollars ($80.00) in addition to their
base salary.

28.9 Upon contract ratification, Quick Response Force (QRF) members who do not
receive supplemental pay per Section 28.5, will receive five (5%) above his/her
base hourly pay for each hour while activated by the Sheriff or designee..
Bargaining unit members are not eligible for this supplement while training for
Field Force purposes.

28.10 Bargaining unit members shall receive four percent (4%) law enforcement first
responder supplemental pay in addition to their base salary.

43
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 44 of 82

ARTICLE 29

TRAINING AND TUITION

29.1 The training and tuition policy will continue as it is currently administered in
Sections 29.2 through 29.5 of this Agreement. Eligibility for payments outlined in
this Article will not be included in the calculation of accrued leave payouts upon
entering DROP or at the time of separation.

29.2 The Sheriff will pay the following incentive pay for law enforcement related
education as defined by the State of Florida Criminal Justice Standards and
Training Commission to all eligible bargaining unit members covered by this
Agreement pursuant to Florida Statutes.

a. Completed Associate’s Degree or equivalent.................. $30.00 per month

Completed Bachelor's Degree (Four years of college)....... $ 80.00 per
month

29.3 The Sheriff will pay bargaining unit members the following for completion of a
Master's Degree $50.00 per month.

29.4 Attendance at training related to a bargaining unit member's duties as a law
enforcement officer, approved by the chain of command and training shall be
attended in an on-duty status. However, this provision does not apply to career
development (incentive) courses, unless specifically approved by the chain of
command.

29.5 Payment for attendance at approved career development training courses shall
continue as prescribed by Florida Statutes, Section 943.22.

29.6 No overtime provision shall accumulate or apply when training is accomplished
outside of Broward County.

29.7 The Sheriff agrees to allow bargaining unit members up to forty (40) hours on non-
mandatory training per calendar year. In the event that there is an open seat in
any such training and the bargaining unit member's shift is fully staffed, the
bargaining unit member will be allowed to attend upon approval by the chain of
command.

44
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 45 of 82

ARTICLE 30

TRANSFERS

30.1 It shall be the sole right of the Sheriff to transfer bargaining unit members. If a
transfer is a permanent change in the bargaining unit member's assignment, shift,
or days off (except in the Departments or assignments excepted herein), if possible
under the circumstances, as determined by the Sheriff, ten (10) working days
notice will be provided prior to the transfer. Upon mutual agreement by both parties
this provision may be waived. Bargaining unit members attending in-service
training are exempt from this provision.

30.2 Bargaining unit members who so request must be considered for assignment in
the district closest to their residence of record.

30.3 Bargaining unit members who are involuntarily transferred to another unit will retain
and carry with them any approved annual, holiday, sick or compensatory time.
Involuntarily transferred bargaining unit members shall be entitled to use such time
as previously scheduled. Until the next scheduled bid process to determine shift
assignment, any member who is involuntarily transferred shall be entitled to pick
his/her shift preference at the new work location or facility as determined by Article
7 of this Agreement.

30.4 This Article shall not apply to changes in assignments, shift or days off in the
following departments: Cl, Regional Narcotics, Street Narcotics and Vice,
Technical Services, CST Teams (in all Districts) and other special units and/or
special assignments with twenty-four (24) hour responsibilities or those in units
where routine work requires frequent changing of work hours, except where the
bargaining unit member's assignment, shift or days off are changed solely to avoid
the payment of court related overtime. It is agreed that the Sheriff has the authority
to change the shifts of the above listed assignments, shift and days off in order to
provide the highest level of protection to the cities of Broward County. Further, it
is understood that changes in assignments, shift or days off will not be made solely
to avoid paying additional compensation to the bargaining unit member. However,
it is understood that special events or public safety concerns are not considered
changes in assignments, shift or days off solely to avoid paying additional
compensation to the bargaining unit member. BSO will attempt to provide a
minimum of two (2) weeks’ notice for a change in assignment, shift or days off
when BSO is made aware of a special event or public safety concern with at least
a minimum of two (2) weeks’ notice.

30.5 Request for transfer to another location shall automatically expire if not granted or
denied within ninety (90) days of submission. If a bargaining unit member's request
for transfer is denied at the district level, the denial shall be sent through the chain
of command up through the rank of Major for review.

45
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 46 of 82

30.6 Bargaining unit members transferred into a specialized unit where a vacancy exists
will be selected off an eligibility list if a list exists for that assignment. :

30.7 Where a position is posted a Transfer Request/Specialized Unit Application Form
must be submitted in order to be considered for the assignment.

46
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 47 of 82

ARTICLE 31

PERSONNEL RECORDS

31.1. Each bargaining unit member covered by this Agreement, or legal representative
so designated in writing by the bargaining unit member, shall have the right to
inspect his/her official personne! file. Such inspection shall take place at
reasonable times and at the location where the official personnel file is kept. The
bargaining unit member shall have the right to receive a duplicate copy of any item
contained in his/her official file, at a reasonable cost of reproduction.

31.2 Inspection of personnel files will be limited in accordance with Florida law.

47
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 48 of 82

ARTICLE 32

DISCHARGE AND DISCIPLINE

32.1 The procedure for investigation of bargaining unit members, which could lead to
disciplinary action, demotion, or dismissal, shall be as outlined in the Sheriff's
Policy and Procedures Manual, as determined by the Sheriff, and the Florida Law
Enforcement Officers Bill of Rights (Florida Statutes, 112.531, et seq).

32.2 Counseling, in either verbal or written format, shall not constitute discipline per se,
but may be used by the Sheriff in cases where discipline is imposed for other
reasons and may be utilized by the Internal Affairs Division.

32.3. The Sheriff or designee must have just cause for any discipline imposed on a
bargaining unit member.

48
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 49 of 82

ARTICLE 33

GRIEVANCE PROCEDURE

33.1. Having a desire to create and maintain labor relations harmony between BSO and
the IUPA , the parties hereto agree that they will promptly attempt to adjust all
complaints, disputes, controversies or other grievances arising between them
involving questions of interpretation or application of the terms and provisions of
this Agreement as provided herein.

33.2 A grievance shall be defined as any controversy or dispute arising between the
parties involving questions of interpretation or application of the terms and
provisions of this Agreement.

Bargaining unit members receiving disciplinary actions of a suspension of three (3)
days or less, or a written reprimand shall be entitled only to review by the
Administrative Appeal Board (hereinafter, “AAB”).

33.3 Appeals to the AAB shall be submitted within fifteen (15) working days of the
bargaining unit member's receipt of the final discipline (approved by the
Department Head) by submitting the request to the Sheriff or his designee. The
decision of the AAB shall be final and binding on both parties.

For the purposes of this article, the term “working days” shall mean Monday
through Friday, excluding weekends and holidays.

33.4 AAB Structure Representation:

1. The AAB will consist of three (3) BSO employees. One 1) BSO employee will
be selected from the IUPA list of candidates. The candidate for the list will be
selected as follows:

a. Bargaining unit members, via their union representatives, will submit thirty
(30) employee candidates to the Sheriff.

b. The thirty (30) candidates will consist of thirty (30) bargaining unit members
from the Department of Law Enforcement within the bargaining units
representing deputies/sergeants and lieutenants.

c. The Sheriff or designee will select fifteen (15) candidates from the list
provided. These selected candidates will be eligible to randomly serve on
the AAB for a twelve (12) month period.

d. The Sheriff reserves the right to reject any submitted list of candidates
without explanation and to request the submission of a revised list of

49
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 50 of 82

candidates.

e. The second employee on each AAB will be selected by the Sheriff in his
sole discretion from the Department of Law Enforcement.

f. The third employee will be chosen from DLE employees and will be agreed
upon by the other two (2) AAB members.

1. The AAB will meet periodically at a predetermined date and time to hear
employee appeals.

2. The AAB members will alternate each month.
3. | The AAB members will consist of:

a. Three (3) members to be selected as described at Section 1 above.
4. All three (3) members must be present for the AAB to convene.

5. | The Director of the Professional Standards Committee or designee will assist
the AAB with procedural questions in ruling upon questions or issues during
the hearing process. After all questions have been answered and the hearing
concluded, only members of the AAB shall remain in the hearing room to
consider the merits of the appeal and render findings.

33.5 Hearing Process:

1. Attendance by the bargaining unit member at the AAB hearing is not required.
Therefore, any request for a continuance by the bargaining unit member should
only be granted upon exceptional circumstances.

2. The AAB will hear and determine:

a. Bargaining unit member requested cases involving a three (3) day
suspension or less.

b. Appeals based on previously filed written documents. No oral
presentation may be made without supporting written documentation.

3. Bargaining unit members may appear before the AAB to provide a verbal
statement restricted to those issues generally outlined in their written appeal,
amendments thereto and any documents attached for consideration by the
AAB. If the bargaining unit member chooses to appear, a representative of
BSO will be permitted to appear before the AAB for the same purpose.

4. The Director of the Professional Standards Committee or designee will ensure

50
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 51 of 82

that the bargaining unit member will be provided with copies of all
documentation submitted to the AAB for its review including but not limited to,
the case file, any BSO responses to the bargaining unit member’s written
appeal and any amendments thereto, no later than ten (10) working days prior
to the scheduled hearing.

5. The AAB, upon its review of the case and all written materials, will make one
of the following findings:

a. Sustained
b. Not sustained

After sustaining any violation, the AAB will:
a. Review the bargaining unit member’s prior disciplinary history and record.

b. Consider the recommended discipline and either accept the recommended
discipline, decrease the recommended discipline, or increase the
recommended discipline.

c. No discipline imposed by the AAB may exceed the jurisdiction of the AAB.

6. A written explanation shall be provided by each AAB member, whenever the
AAB does not sustain a charge or increases or decreases the discipline.

7. The decision of the AAB will be binding on all parties, and no further appeal or
grievance is permitted.

33.6 Charges that may result in a disciplinary suspension of four (4) days or greater,
demotion or termination shall be processed through the Professional Standards
Committee. If the final discipline rendered is not acceptable to the bargaining unit
member's satisfaction, it can be appealed directly to Step Three as set forth below
(arbitration). The Professional Standards Committee standard operating
procedure will govern its processes. IUPA may notify the PSC Director if it intends
to have an additional representative attend a PSC hearing to observe a specific
case on a PSC agenda.

33.7 Should differences or disputes arise concerning the terms and conditions of this
Agreement between the parties to this Agreement or between the bargaining unit
members covered herein and the Sheriff, the aggrieved party to this Agreement or
any bargaining unit member(s), as the case may be, shall be required to use the
following procedures.

Step 1

When there is a basis for a grievance, the IUPA representative on behalf of the

51
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 52 of 82

bargaining unit member(s), shall present a written grievance specifying the nature
of the grievance and the contract provision(s) allegedly violated to the bargaining
unit member's department head, or designee, and shall provide a copy to the
Office of the General Counsel, within thirty (30) calendar days of the date on which
the bargaining unit member(s) or the bargaining unit knew or could have
reasonably known of the occurrence of the event allegedly giving rise to the
grievance. Upon presentation of this written grievance to the department head, or
designee, the bargaining unit member and the IUPA shall attempt to resolve the
dispute and, within seven (7) calendar days thereafter, the department head or
designee shall render a written decision to both the bargaining unit member(s) and
to the IUPA. If no decision is rendered within the time period, the grievance shall
automatically advance to the next step.

Step 2

In the event the aggrieved bargaining unit member is not satisfied with the written
decision rendered pursuant to Step 1, above, the grievance shall be presented by
the IUPA within ten (10) calendar days after receipt of the written answer above,
to the Sheriff, or his designee, and copy to the Office of the General Counsel, who
shall, within ten (10) calendar days of the receipt of same, render a decision in
writing. If no decision is rendered within the time period, the grievance shall
automatically advance to the next step.

Step 3

In the event a grievance processed through the grievance procedure set forth
above has not been resolved, IUPA may file within ten (10) calendar days after the
Sheriff, or his designee, renders a written decision on the grievance, a demand for
arbitration upon the sheriff or his designee, with a copy to the Office of the General
Counsel, and a request to the Federal Mediation and Conciliation Services
(FMCS) to furnish a panel of eleven (11) names from which each party shall
alternates striking a name until the eleventh (11') is left which will give a neutral
or impartial arbitrator. Each party shall have the right to strike one (1) panel in its
entirety, but will required to pay the cost of the additional panel.
33.8
a. BSO and the bargaining unit member (or the IUPA) shall mutually agree in
writing as to the statement of the grievance to be arbitrated prior to the
arbitration hearing, and the arbitrator therefore, shall confine his decision to
the particular grievance thus specified. In the event the parties fail to agree
on the statement of the grievance to be submitted to the arbitrator, the
arbitrator will confine his consideration and determination to the written
statement of the grievance presented in Step 2 of the grievance procedure
as well as BSO’s response to same.

b. The arbitrator shall not be authorized to amend, modify, add to, or subtract
from the provisions of this Agreement. He or she shall consider and decide

52
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 53 of 82

only the specific issues submitted to him or her by the parties and shall not
have any authority to make a decision on any other issue beyond that
presented in the Grievance asserted. The decision shall be based solely
upon his/her interpretation of the meaning or application of the express
terms of this Agreement or established past practices consistent with the
evidence presented. If the arbitrator acts in accordance with this Section,
the decision of the arbitrator shall be final and binding on both parties.
Expenses incident to the services of the arbitrator shall be borne equally by
both parties. In addition, court reporter services must be selected jointly
from a BSO qualified pool. The court reporter attendance and transcript
fees shall be borne equally by both parties.

c. Challenges to the arbitrability of the grievance shall be resolved by the
arbitrator or by court as mutually determined by the parties. Should an
arbitrator be selected to determine the issue of arbitrability, and the
dermination is the matter is arbitrable, a new arbitrator will be selected.

33.9 Application of this procedure shall foreclose and preclude the grievant from
appealing to any other available procedure; whether internal or external, including
any available remedy at law. Nothing in this Article shall require the IUPA to
process grievances for employees who are not members of the IUPA, in conformity
with Florida law. Bargaining unit member(s) or the IUPA having selected the
procedure contained herein to process a grievance shall be estopped from and
waive the right to use any other available procedure for processing grievances or
claims.

33.10 The time limits provided in this Article shall be strictly observed, and may be
extended only by written agreement of the parties. On a case by case basis, the
parties may mutually agree to bypass any step or steps in the grievance procedure.

33.11 The IUPA will retain a seat on the Professional Standards Committee (PSC) when
the Committee is reviewing a case involving a bargaining unit member. However,
their attendance is not mandatory. Should IUPA elect not to attend, the PSC will
proceed with the disciplinary review and will make recommendations if a quorum
is present. The Professional Standards Committee will be guided by the Sheriff's
Policy Manual (SPM).

33.12 A moratorium will be observed annually by the parties during the winter holiday
season. The moratorium will commence every December 23 through January 4. If
January 4 falls on a Saturday or Sunday, the moratorium will be extended until the
end of the next day which is not a weekend day. During the moratorium period all
grievance time limits shall be tolled.

53
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 54 of 82

ARTICLE 34

DRUG AND ALCOHOL TESTING

34.1. BSO and the IUPA have negotiated a Drug and Alcohol Free Workplace Policy
and Work Rules (hereinafter, the “Policy”) pursuant to the provisions of the Florida
Drug-Free Workplace Program, as provided in Section 440.102, Florida Statutes
(1997), and other applicable law. BSO and IUPA agree that if Section 440.102,
Florida Statute is amended during the term of this Agreement with regard to the
medical use of cannabis, the parties will reopen and negotiate this Article with
regard to any such amendments. The Policy is incorporated herein and made a
part of this Agreement. BSO's Policy prohibits illegal use of drugs and alcohol
abuse, which might affect bargaining unit members in the performance of their
duties. This policy gives BSO the right to test bargaining unit members under
certain circumstances and also provides grounds for disciplining bargaining unit
members who fail to comply with the Policy. All bargaining unit members must
comply with the requirements of the Policy, and will be subject to appropriate
disciplinary action, up to and including discharge, in the event of non-compliance
with the Policy.

34.2. The Policy is available to all current employees electronically on the BSO
Informant.

34.3 In the event that legislation and/or administrative regulations are enacted which
amend, supplement or alter in any way the requirements set forth in the Florida
Drug-Free Workplace Program, or which may enable BSO to reduce the cost or
limit the increase in the cost of health, life, liability or workers compensation
insurance premiums, BSO may change the Policy to comply with such legislation
and/or administrative regulations. BSO will inform the IUPA in writing prior to
implementing any such change(s) in the Policy.

54
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 55 of 82

ARTICLE 35

CARE AND MAINTENANCE OF CANINES

35.1 Bargaining unit members who are canine handlers are responsible for the care
and maintenance of the dog(s) assigned to them. No bargaining unit member will
be assigned more than two (2) dogs. The care and maintenance of the assigned
dog(s) shall be reasonable as determined by appropriate supervisors.

35.2 At the sole discretion of the Sheriff, care and maintenance of each dog may be
required to be performed during times other than the canine handler’s scheduled
hours. The parties agree that a canine handler will reasonably spend no more than
one hour per day (seven days per week) in the care and maintenance of the
assigned dog(s).

35.3 In lieu of the required preparation and submission of timesheets for receipt of
overtime pay for the agreed upon one (1) hour of overtime per day for the care and
maintenance of his/her dog(s) for a total of twenty dollars ($20.00) per day shall
be converted to two hundred eighty dollars ($280.00) per pay period. Additionally,
this amount will still be paid to the canine handler for any days of the week that the
assigned dog(s) is boarded in a kennel/facility paid for by BSO. This amount of
two hundred eighty dollars ($280.00) per pay period will be paid regardless of the
number of dogs assigned to the handler.

35.4 Only a deputy with an assigned dog(s) will be eligible to receive this supplement.

35.5 This supplement is not considered supplemental assignment pay, as the term is
used in Article 28 of the parties’ CBA, and is not subject to the restrictions set forth
in Article 28.

35.6 The amount paid as a supplement will constitute overtime in the amount of one (1)
hour per day at the rate of thirteen dollars and thirty four cents ($13.34) and that is
the amount of payment and estimation of time required for the care and
maintenance reasonably reflects the amounts necessary for the required duties.
Eligibility for the payment outlined in this Article will not be included in the
calculation of accrued leave payouts upon entering DROP or at the time of
separation.

35.7BSO will provide assigned canine handlers with canine related pest contro! services
at the bargaining unit member's residence.

55
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 56 of 82

ARTICLE 36

INSURANCE

36.1 Medical and Dental Insurance

 

Effective October 1, 2018, medical premium increases for the level of coverage and plan
the bargaining unit member is enrolled in shall be split between BSO and the bargaining
unit member. BSO will pay 90% of the medical premium increase every year and the
bargaining unit member will pay 10% of the medical premium increase every year. The
10% premium increase will be added to the bargaining unit member's bi-monthly payroll
deductions. Medical insurance premium changes are effective January 1%. Employee
contributions (changes to payroll deduction) are effective the first check date following
January 15.

BSO agrees to provide the final medical insurance premium rates for the next calendar
year once determined to include the breakdown by plan type and coverage level.

Effective January 1, 2019, bargaining unit members will be responsible for the
following monthly employee contributions towards medical premiums:

 

 

 

 

 

 

Medical
Employee Monthly Payroll Deduction
Employee Employee + 1 Employee + 2 or more
Only Dependent Dependents
HNONLY-1 $56.28 $116.38 $166.38
HNONLY-2 $77.86 $177.92 $227.92
HNOPTION $93.50 $235.22 $285.22
OAMC* $126.44 $318.62 $368.62

 

 

 

 

 

 

*only available for employees who reside outside of the HNOnly/HNO service area

56
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 57 of 82

Effective January 1, 2020, bargaining unit members will be responsible for the
following monthly employee contributions towards medical premiums:

 

 

 

 

 

 

Medical
Employee Monthly Payroll Deduction
Employee Employee + 1 Employee + 2 or more
Only Dependent Dependents
—
HNONLY-1 $62.52 $132.66 $182.66
HNONLY-2 $84.68 $195.74 $245.74
HNOPTION $101.62 $255.52 $305.52
OAMC* $138.06 $348.06 $398.06

 

 

 

 

 

 

*only available for employees who reside outside of the HNOnly/HNO service area

There will be no increase in premiums, other than the monthly bargaining unit member
contribution rates as stated above, co-pays or deductibles for group medical insurance
for the term of this Agreement. For those calendar years, bargaining unit members
covered by this Agreement shall receive the same group medical and dental insurance
plan provided to other bargaining unit members in accordance with the BSO group
medical and dental insurance program.

36.2 Life Insurance

a. Life insurance coverage for bargaining unit members will be provided in an
amount equal to one year base salary, and the cost shall be paid by BSO for
the term of this agreement.

b. Each bargaining unit member who qualifies for retirement under the Florida
Retirement System (FRS) or from a contract city pension plan is eligible to
continue a $24,000.00 life insurance policy under the group rates at the
retiree’s expense.

36.3 Disability Insurance

a. Disability insurance will be provided for any member who is disabled on or off
the job.

b. BSO agrees to pay seventy percent (70%) of the premium for any member of
57
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 58 of 82

the bargaining unit who elects to participate in the disability coverage.

At least 60% of the bargaining unit members must elect to participate in this benefit
in order for the Sheriff to provide disability insurance. If at least sixty (60%) percent
of the bargaining unit members do not participate, the Sheriff may, in his sole
discretion, terminate this benefit.

36.4 Family Health Insurance

The Sheriff agrees to provide Family Health insurance benefits to bargaining unit
members disabled due to certain on-duty injuries in accordance with the Alu-
O’Hara Act (1996).

58
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 59 of 82

ARTICLE 37

VACATION & HOLIDAYS

37.1. During the term of this Agreement the following vacation periods shall be granted
to bargaining unit members for the amount of time of continuous service with BSO

 

as follows:

Years of Work Completed Vacation Hours
1 year - 3 years 80 hours
4 years - 10 years 120 hours
11 years and above 168 hours

37.2 Any bargaining unit member who has sustained an injury in the line of duty and
who has vacation time previously scheduled which falls within the period of
disability shall be entitled to reschedule the vacation time after return to duty. It is
the intent of the parties that any previously scheduled vacation time falling within
a period of disability incurred in the line of duty shall not be forfeited or otherwise
expended due to the unforeseeable circumstance of the injury.

37.3 During the term of this Agreement, the Sheriff recognizes the following eighty-eight
(88) hours of paid holidays:

NEW YEAR’S DAY

MARTIN LUTHER KING JR. DAY
PRESIDENT’S DAY

MEMORIAL DAY
INDEPENDENCE DAY

LABOR DAY

VETERAN'S DAY
THANKSGIVING DAY

FRIDAY AFTER THANKSGIVING DAY
CHRISTMAS DAY

ONE (1) FLOATING HOLIDAY

(Employees must be employed by January 1st to be eligible for the floating
holiday.)

37.4 Bargaining unit members scheduled to work and who are directed to work a
designated holiday shall be paid at the bargaining unit member’s straight time rate
of pay for all hours worked on the holiday, plus either eight (8) hours holiday pay
at the straight time rate of pay or, at the bargaining unit member's option, eight (8)
hours of compensatory time at the straight time rate of pay.

59
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 60 of 82

37.5 Bargaining unit members not scheduled to work, but who do work on a designated
holiday, shall receive the rate of one and one-half (1 1/2) times the hourly rate of
the bargaining unit member's straight time rate of pay for all hours worked on the
holiday, plus eight (8) hours pay for the holiday. Compensatory time shall be
computed at one and one-half (1 7%) times the hours worked.

37.6 Reporting to work on the following holidays will be non-discretionary in nature by
the bargaining unit member, unless directed to do so. The Sheriff or designee shall
have sole discretion to determine if a bargaining unit member is required to report
to work on a holiday which falls on the bargaining unit members regularly scheduled
work day:

Thanksgiving Day

Day after Thanksgiving
Christmas

New Year’s Day
Fourth of July

akwoNns=

All other holidays may be worked or taken off, at the discretion of the bargaining
unit member, if the scheduled holiday falls on the bargaining unit members
regularly scheduled work day. Employees electing to work the holiday will be
required to complete a daily report for that holiday to document the work
completed.

Bargaining unit members assigned to a specialty unit whose regularly scheduled
day to work falls on a non-discretionary designated holiday and who are given the
day off, may request to work an alternate assignment. If approved to work, the
bargaining unit member will be assigned to an alternate assignment as determined
by command, in order to meet the operational needs of the agency.

Bargaining unit members whose shift is greater than eight (8) hours and whose
regularly scheduled day to work falls on a non-discretionary designated holiday
who do not work, will be paid eight (8) hours pay for the holiday and can elect to
either supplement their shift hours over eight (8) hours with accrued leave or work
the additional hours within the same pay period, as long as it does not result in
overtime.

The Sheriff or designee reserves all rights to assign those employees who work
on a holiday so as to accomplish the operation needs of the agency, should the
appropriate designated work exist. To the extent that any such holiday assignment
can be viewed as a transfer or schedule change, any section of the collective
bargaining agreement requiring specific notice requirement will be deemed
waived.

Once a date for the use of floating holiday is selected, the bargaining unit member
must take the time off unless a request to change in date for this holiday will not

60
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 61 of 82

create a fiscal and/or operational hardship.

Upon contract ratification, a floating holiday accrued within the current calendar
year may be cashed out as an eight (8) hour day.

37.7 Every effort will be made for each bargaining unit member to be scheduled off on
at least one (1) of the holidays between (and including) Thanksgiving and New
Year’s Day.

37.8 a) Except as otherwise stated in this article, a bargaining unit member may not
accrue more than a cumulative total of three hundred twenty (320) hours of
holiday and vacation time. All accrued time in excess of three hundred twenty
(320) hours or a “grand-fathered” cap will be lost by the bargaining unit
member if not used within the calendar year. A bargaining unit member who
has made reasonable attempts to use excess accruals and has been denied
said requests shall submit a written request to the Director of Human
Resources via the chain of command for authorization to carry excess
accruals into the next calendar year.

EXCEPTION: GRANDFATHER CLAUSE

a) Bargaining unit members having accrued annual and holiday leave hours in
excess of three hundred twenty (320) hours as of pay date October 7, 1994
shall be entitled to a “grand-fathered” cap of their accrued time as of that date.

b) DROP/Retirement

Once enrolled in DROP, bargaining unit member’s annual/holiday leave cap
will be adjusted to one hundred and sixty eight (168) hours if the bargaining
unit member elected to receive a payout of annual/holiday leave at the time of
enrolling in DROP. At the time of separation, the annual/holiday leave payout
will be in accordance with the Sheriff's Policy Manual (SPM) 4.3.15.

Those bargaining unit members who are within two (2) years of
retirement/participating in the DROP may carry over the above annual/holiday
leave 320 hour cap but may not exceed 500 hours of annual/holiday leave.

Those bargaining unit members who are within one (1) year of
retirement/participating in the DROP may carry over the above 500 hour cap,
but may not exceed a payout of 580 hours.

A bargaining unit member must sign an irrevocable request, at the time of
his/her decision.

Once enrolled in DROP, bargaining unit members have the option of accruing
or receiving payment for holidays.

61
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 62 of 82

All other DROP procedures will be accordance with the Sheriffs Policy Manual
(SPM 4.3.15).

Example:

A bargaining unit member has four hundred (400) hours of annual leave and
eighty (80) hours of holiday leave on the accrual report for pay date October 7,
1994. This is over the three hundred twenty (320) cap maximum. This
bargaining unit member would be grand-fathered in at four hundred eighty
(480) hours. Before December 31 of each calendar year, the bargaining unit
member will need to use any excess time over four hundred eighty (480) hours
or forfeit the time. This “grand-fathered” cap remains effective for each
successive calendar year unless the bargaining unit member uses an amount
of annual and/or holiday leave so as to reduce total accrued time below the cap
as of December 31 of each calendar year. This new, lower balance of accrued
time becomes the bargaining unit member's new-grand fathered cap.
Example:

A bargaining unit member has a “grand-fathered” cap of four hundred eighty
(480) hours, but at the end of the calendar year (December 31), the bargaining
unit member's cumulative annual and holiday leave total is four hundred (400)
hours. The bargaining unit member's new “grand-fathered” cap is four hundred
(400) hours.

37.10 Personal Day

Bargaining unit members covered by this Agreement will be allotted, on an annual
basis, effective no later than February 1st of each year, one (1) 8-hour personal
day to be utilized at the discretion of the bargaining unit member, with prior
approval from his/her immediate supervisor. The personal day must be utilized by
December 31st of each year and cannot be accumulated for any reason.

Effective January 1, 2020, bargaining unit members assigned to a 12-hour shift
within the first full pay period after January 1° of each contract year shall receive
one (1) additional 8-hour personal day to be utilized at the discretion of the
bargaining unit member, with prior approval from his/her immediate supervisor.
The additional personal day must be utilized by December 31° of each year and
cannot be accumulated for any reason.

A personal day may be used in increments.

62
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 63 of 82

ARTICLE 38

MILITARY

The Sheriff will apply the Military Leave Policy as stated in the Sheriff's Policy and
Procedures Manual, State and Federal Law.

63
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 64 of 82

ARTICLE 39

SICK LEAVE

39.1 Sick Time Payout

Years of service for this section shall be determined by the bargaining unit member's
current hire date.

a. Good standing, for this section, shall be determined as a bargaining unit member
resigning or retiring without charges pending. If a bargaining unit member has been
notified that charges are pending against him/her then said bargaining unit
member must give a minimum of sixty (60) days’ notice of his/her resignation or
retirement date. If the bargaining unit member is terminated prior to his/her
resignation or retirement date, the bargaining unit member will not be considered
leaving in good standing.

b. Any bargaining unit member who is within sixty (60) days of his/her DROP date
and has been notified that charges are pending against him/her that, if sustained,
would likely result in termination as decided at the sole discretion of the Sheriff or
his designee, will not be considered leaving in good standing. If the charges are
subsequently not sustained by the Professional Standards Committee (PSC), the
records will be amended to reflect that the bargaining unit member left in good
standing and the bargaining unit member will be entitled to his/her sick leave
payout to be paid within thirty (30) days at the employee’s rate of pay at the time
of separation. If the charges are subsequently sustained by the PSC, the PSC will
then make a determination as to the level of discipline that would have been
recommended had the employee still been employed with BSO. If the
recommendation is anything less than termination, the records will be amended to
reflect that the bargaining unit member left in good standing and the bargaining
unit member will be entitled to his/her sick leave payout to be paid within thirty (30)
days at the employee's rate of pay at the time of separation. If the recommendation
is for termination, the bargaining unit member will not be considered leaving in
good standing.

Zero (0) to Ten (10) Years

Bargaining unit members, who have less than ten (10) years of service, will not receive
any sick leave compensation upon separation from the agency.

Ten (10) to Fifteen (15) Years

Bargaining unit members who have at least ten (10) years of service, but less than fifteen
(15) years, will not receive any sick leave compensation upon separation from the agency
for any reason other than normal retirement (defined by FRS or contract city) or the death

64
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 65 of 82

of the bargaining unit member.

Bargaining unit members leaving in good standing who have at least ten (10) years of
service but less than fifteen (15) years, upon normal retirement (defined by FRS or
contract city) or death, will receive, upon separation fifty (50%) percent of his/her unused
accumulated sick leave up to a maximum of four hundred eighty (480) hours computed
at the bargaining unit members current rate of pay.

Fifteen (15) to Twenty (20) Years

Bargaining unit members leaving in good standing who have at least fifteen (15) years of
service but less than twenty (20) years of service, upon separation from the agency for
any reason other than normal retirement (defined by FRS or contract city) or the death of
the bargaining unit member will receive, upon separation twenty five (25%) percent of his
/ner unused accumulated sick leave up to a maximum of two hundred forty (240) hours,
computed at the bargaining unit members current rate of pay.

Bargaining unit members leaving in good standing who have at least fifteen (15) years of
service but less than twenty (20) years, upon normal retirement (defined by FRS or
contract city) or the bargaining unit members death, will receive, upon separation sixty
five (65%) percent of his/her unused accumulated sick leave up to a maximum of six
hundred twenty four (624) hours, computed at the bargaining unit members current rate
of pay.

Twenty (20) Years of Service

Bargaining unit members leaving in good standing who have at least twenty (20) years of
service upon separation from the agency for reasons other than normal retirement
(defined by FRS or contract city) or the death of the bargaining unit member will receive,
upon separation twenty five (25%) percent of his/her unused accumulated sick leave up
to a maximum of two hundred forty (240) hours, computed at the bargaining unit members
current rate of pay.

Bargaining unit members leaving in good standing who have at least twenty (20) years of
service, upon normal retirement (defined by FRS or contract city) or the bargaining unit
member's death, will receive, upon separation one hundred percent (100%) of his/her
unused, accumulated sick time up to a maximum of nine hundred sixty (960) hours,
computed at the bargaining unit member’s current rate of pay.

Twenty-Five (25) Years of Service

Bargaining unit members leaving in good standing who have at least twenty-five (25)
years of BSO or combined BSO and contract city sworn service, or the bargaining unit
members death, will receive, upon separation one hundred percent (100%) of his/her
unused accumulated sick leave up to a maximum of one thousand one hundred sixty
(1160) hours, computed at the bargaining unit members current rate of pay.

65
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 66 of 82

39.2 IUPA Sick Leave Donation

At the Sheriff's discretion, bargaining unit members may request sick leave
donations to be provided solely by bargaining unit members within the IUPA, in
addition to the current BSO sick leave pool and/or donated leave program.

a. All requests for sick leave donations must be limited to extenuating or
catastrophic circumstances and forwarded to the Sheriff for approval prior to
receiving donated sick leave. The requesting member must have applied for
the BSO donated leave program and have received denial or the maximum
benefit payable prior to requesting additional sick leave donations from the
IUPA Sick Leave Donation Program.

b. The maximum number of donated sick hours a bargaining unit member may
receive and utilize is three hundred and twenty (320) hours per calendar year.

c. The maximum number of hours a bargaining member may donate is eight (8)
hours per calendar year and must be donated in four (4) hour increments. The
hours donated to a receiving bargaining unit member will only be deducted from
the donating employee’s bank on an as needed basis in the order of receipt
from the donated member. No hours will be allowed to be pooled for use on a
future date or occurrence.

d. Donating members must have a minimum of 500 hours of sick leave accruals
to be eligible to donate.

39.3 Bonus Day

Bargaining unit members will earn an eight (8) hour bonus day based upon the
following calculations:

a. Bargaining unit members, after completing thirteen (13) pay periods that no sick
leave is taken, have the option to take a bonus day or pay (regular time). If the
bonus day is selected it must be taken within thirteen (13) pay periods. If a
bargaining unit member uses no sick leave for the immediately following thirteen
(13) pay periods, the bargaining unit member has the option to take an additional
two (2) bonus days or receive pay (regular time). If bonus days are selected,
they must be taken within 13 pay periods. Effective upon the first full pay period
following contract ratification, once the bargaining unit member receives the (2)
two-day bonus, they will continue to receive the (2) two-day bonus until the
bargaining unit member uses sick leave then the program starts over again with
one (1) bonus day at the end of the next 13 pay periods. The maximum number
of bonus days that a bargaining unit member can earn in any continuous twelve
(12) month period in which no sick leave is taken is four (4) bonus days. Each
thirteen (13) pay periods is measured from the last day the bargaining unit

66
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 67 of 82

member used a sick day. Bonus days earned are not cumulative and must be
taken within the terms of this section.

b. Bonus days will not be given to employees who do not complete 13 pay periods.

c. Employees using sick leave on approved FMLA for a family member will not
lose their eligibility for a bonus day.

d. Earned bonus days may be used in increments.

e. Bargaining unit members who elect to receive pay for an earned bonus day will
receive the payment as an eight (8) hour day.

67
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 68 of 82

ARTICLE 40

PROBATION

40.1. The probationary period shall be regarded as an integral part of the employment
process. It shall be utilized for closely observing the bargaining unit member’s work
and for securing the most effective adjustment of the new bargaining unit member
to his/her position, and for “separating” bargaining unit members whose
performance does not meet the required standards.

40.2 The standard probationary period for all new bargaining unit members will be
twelve (12) months of continuous (not counting worker's compensation time, family
and medical leave act time, or time in suspension as a result of discipline)
employment from the date that the bargaining unit member obtains certification
and is working as a full-time bargaining unit member of BSO. Bargaining unit
members will be considered probationary until they have performed the duties of
a full-time certified law enforcement deputy for twelve (12) consecutive months.
Prior to expiration of this time period, the Sheriff shall either: (1) approve retention
of the bargaining unit member, at which time the bargaining unit member shall be
granted permanent status; or (2) extend the bargaining unit member's probation
for up to an additional six (6) months; or (3) in the event the Sheriff shall fail to
approve retention, the bargaining unit member shall automatically be separated
from employment, said separation being absolutely final, with no rights of appeal
to any authority including either the grievance/arbitration procedure contained
herein, or any disciplinary review process established by the Sheriffs policy and
procedure.

40.3 During a newly hired bargaining unit member's probationary period, he/she, serves
at the will and pleasure of the Sheriff. Accordingly, a newly hired probationary
bargaining unit member may not grieve, or otherwise challenge by any other
available procedure, any decision involving discipline and/or discharge.

40.4 During the initial probationary period, no bargaining unit member may request a
voluntary transfer.

40.5 The Sheriff may evaluate the performance of bargaining unit members during their
initial probationary period. Any such evaluation may be discussed with the
bargaining unit member, and he/she will be counseled as to any problems that may
reasonably cause him or her not to be granted permanent status.

40.6 In the event a bargaining unit member received a promotion from a lower to a
higher position, that bargaining unit member shall serve a probationary period of
nine (9) months of continuous employment from the date of promotion. Effective
immediately upon promotion, the bargaining unit member will receive no less than
the basic rate of pay for the promoted classification that is higher than the previous

68
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 69 of 82

base rate of pay by at least five percent (5%) provided the increase is within the
promoted job classification salary range maximum. Upon the expiration of said
nine (9) month time period, the appropriate official of BSO may recommend
retention of the bargaining unit member in the position to which he or she was
promoted. In the event the Sheriff fails to approve retention, the bargaining unit
member shall automatically revert to his/her former position, without loss of
(previous) rights or benefits unless the bargaining unit member is terminated for
disciplinary reasons. Such reversion may not be appealed through the
grievance/arbitration procedure.

69
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 70 of 82

ARTICLE 41

PROMOTIONAL OPPORTUNITIES

41.1 Promotional examinations for the position of sergeant and/or lieutenant, will
be posted at least ninety (90) days in advance of the examination with the
posting to include:

a. The date the written examination is to be given;

b. The type of examination (written, oral, other);

c. The weight assigned to each step of the process;

d. The reading list (i.e., study materials) for the written examination.

Participants will be notified of the location of the examination at least 14
days prior to the actual examination date.

41.2 BSO agrees to maintain a promotional eligibility list for the positions of
sergeant and lieutenant for a period of two (2) years. A promotional exam
will be given no later than ninety (90) days after the depletion of any eligibility
list.

41.3. The candidate evaluation method, ranking and qualification requirements
shall be determined by the Director of the Bureau of Human Resources. The
Bureau of Human Resources will be available to meet with IUPA
representatives to gain information, insight and suggestions regarding the
selection process. BSO agrees that no candidate shall fill a vacant sergeant
position or otherwise enter the bargaining unit as a sergeant unless he or she
has a minimum of two (2) years BSO Deputy Sheriff law enforcement
experience immediately prior to the posting closing date.

41.4 BSO agrees that the promotional process for sergeant and lieutenant will
include more than one stage. Appropriate job-related examination processes
which may include (individually or in combination), rating of experience and/or
education, written examination, oral examination, assessment center
exercises, performance/practical examination or other generally accepted
job-related evaluation processes may be used.

The results of the promotional examination process will be a list of bargaining
unit members organized by final earned scores. Promotional appointments
for each vacant position shall be made from the then top five (5) scores.
Every sixth (6") vacant position shall be filled by the Sheriff without regard for
the rule of five (5). The promotional examination process shall be final and
binding and without further recourse and not grievable.

70
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 71 of 82

41.5

41.6

41.7

41.8

One (1) IUPA representatives will be entitled to be present as an observer at
all group promotional exams. However, the IUPA observer cannot be
currently participating in the promotional process.

Educational Credit - It is understood and agreed that the following
educational degrees must be completed prior to the posting closing date for
the percentage points to be applied to their passing final score:

Bachelor’s Degree .5 percentage points
Master's Degree 1.0 percentage points

In order to receive the additional points for education, the required documents
must be provided at time of application, as required on the posting. This
paragraph shall be enforced for all promotional lists that will be created, and
no points will be added to the scores of the current promotional lists.

Bargaining unit members are not eligible to receive both educational credit
and years of service credit.

DLE Deputy Sheriff — Years of Service Credit — It is understood and
agreed that the following years of service as Law Enforcement Deputy
Sheriff with BSO or Contract City must be completed prior to the posting
closing date for the percentage points to be applied to their passing final
score:

Completion of Ten (10) to Fifteen (15) Years .5 percentage points
Completion of Sixteen (16) Years or More 1.0 percentage points

Bargaining unit members are not eligible to receive both years of service
credit and educational credit. The points will be non-cumulative.

Field Training Deputy (FTD) - At the completion of one (1) continuous year
of active FTD service, the FTD will receive .20 percentage points added to a
passing final score of any promotional opportunity for Sergeant in which he
or she is eligible. Every additional continuous year thereafter, as long as
the FTD continues to remain active as an FTD, he or she shall receive an
additional .20 of a percentage point added to their passing final score of any
promotional opportunity for Sergeant in which he or she is eligible. These
points will accumulate until a maximum of one (1) percentage point is
reached and will remain accrued and available for use on any promotional
exam for Sergeant until a promotion is reached. These accrual points will
not expire until used. Once the FTD has received a promotion to Sergeant,
he or she will no longer be eligible to receive any points as set forth in this

71
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 72 of 82

paragraph. Eligibility for these additional .20 percentage point calculation
(s) will be verified in writing by the Training Division and supplied to the
Bureau of Human Resources by the bargaining unit member with their
application for promotion who seeks to have the additional partial points
added to his/her passing final promotional score. This paragraph shall be
enforced for all promotional lists that will be created, and no additional
points will be added to the scores of the current Sergeant’s promotional list.

72
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 73 of 82

ARTICLE 42

REPRODUCTION OF AGREEMENT

 

BSO will provide seventy-five (75) copies of this Agreement to the Union. This Agreement
will be made available on the BSO Intranet site, BSO Informant. BSO will provide to the
IUPA one electronic disc copy for reproduction.

713
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 74 of 82

ARTICLE 43
SAVINGS CLAUSE
If any provision of this Agreement, or the application of such provision, shall be rendered
or declared invalid by any court of competent jurisdiction, the remaining parts or portions

of this Agreement shall remain in full force and effect. In the event of the foregoing, the
parties agree to renegotiate a replacement provision, after written notice.

74
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 75 of 82

ARTICLE 44
TAKE HOME VEHICLES

 

41.1 Upon contract ratification, bargaining unit members assigned vehicles shall be
authorized to take the vehicles home as long as they reside in the tri-county area
(i.e. Dade County, Broward County, Palm Beach County). Effective pay period
beginning October 12, 2019, any bargaining unit members hired on or after
October 1, 2019, who reside in Dade or Palm Beach County will be charged
twenty-five dollars ($25.00) per pay period. Additionally, any bargaining unit
members hired on or after October 1, 2019, whose residence becomes Dade or
Palm Beach County will be charged twenty-five dollars ($25.00) per pay period.

41.2. Upon contract ratification, bargaining unit members that reside outside the tri-
county area will not be authorized to take their vehicles home. The Sheriff agrees
to exempt from this prohibition the five (5) bargaining unit members identified in
Appendix B. The five (5) bargaining unit members will be grandfathered in to retain
a take-home vehicle and pay the $105 per pay period or leave their vehicle within
Broward County. If any of the aforementioned grandfathered five (5) bargaining
unit members relocate back into the tri-county area, he or she shall be removed
from Appendix B and shall be authorized to take the assigned vehicle home in
accordance with section 41.1.

75
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 76 of 82

ARTICLE 45
TERMS OF AGREEMENT

This Agreement shall become effective upon ratfication and execution by both parties
and thereafter, shall be effective from October 1, 2018 through and including
September 30, 2021 The partes agree to reopen Arhcle 19 — Wages during the term of
this agreement in accordance with the terns set forth in Sections 19.2 and 19.3

Gregory Tony
Sheriff of Broward County

Aya >
Dae “ “ 7/2414

Terrence Lynch
Office of the General Co

Ot Alrna

international Union of Police
Associations, AFL-CIO

BE
By Bell, President, Local 6020

Date 7 21f / 2

Office of the Genera! Counsel
international Union of Police
Associations, AFL-ClO

    

By: Ga

Date heen oe Serer couea

 
 

 
 

eis

GOs)

NUTT

on Juty 31, 2019

     
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 77 of 82

APPENDIX “A” — SALARY SCHEDULE

 

DLE Deputy Sheriff
Step
Effective
October 2018
$51,638
$54,658
$57,854
$61,237
$64,818
$68,610
$72,627
$76,840
$80,682

 

 

 

 

 

 

 

 

 

 

© |OIN|D || Bow) NM |=

 

 

Effective Pay Period Beginning
4.13.19

10 (20 YOS) $82,295

 

 

 

 

DLE Sergeant

e
cS

Effective
October 2018

$62,774
$66,452
$70,344
$74,465
$78,826
$83,445
$88,336
$93,460
$98,132

 

 

 

 

 

 

 

 

 

© |OCO|N | O jor) B/G | Nh |=

 

 

Effective Pay Period Beginning
4.13.19

10 (20 YOS) $100,095

 

 

 

 

 

 

* Annual rates above have been rounded to the nearest dollar

77
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 78 of 82

APPENDIX “B”

ARTICLE 44 - TAKE HOME VEHICLE -GRANDFATHER PROVISION

The following CCN’s reflect those bargaining unit members grandfathered in pursuant to
Article 44.2.

13937
14523
10872
9484

14389

aAkRWN>

78
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 79 of 82

APPENDIX “C”

MEMORANDUM OF UNDERSTANDING

THE BROWARD SHERIFF'S OFFICE
THE INTERNATIONAL UNION OF POLICE ASSOCIATIONS
LOCAL 6020, LAW ENFORCEMENT DEPUTIES/SERGEANTS BARGAINING UNIT,
BROWARD COUNTY PROFESSIONAL FIRE FIGHTERS AND PARAMEDICS,
INTERNATIONAL ASSOCIATION OF FIREFIGHTERS, LOCAL 432]
THE PEDERATION oF rupLte EMPLOYEES

This Memorandum of Understanding is entered into by and between International Union
of Police Associations Broward Sheriff's Office Law Enforcement Deputies/Sergeants
Association Local 6020, AFL-CIO (hereafter “I[UPA™”), Broward County Professional Fire
Fighters and Paramedics, International Association of Firefighters, Local 4321 (hereinafter,
“IAFF’) and the Federation of Public Employees (hercinafter “FOPE”) and the Broward
Sheriff's Office (hereinafter “~BSO”).

Witnesseth:

WHEREAS, IUPA is the certified, exclusive representative of the sworm Law
Enforcement Deputies/Sergeants, as listed in Public Employees Relations Commission
certification (hereinafter “PERC™) 41873; IAFF is the certified, exclusive representative of the
certified Firefighters and Paramedics, as listed in the PERC certification #1466; and, the FOPE is
the certified, exclusive representative for swom Deputies/Sergeants - Detention, as listed in
PERC certification #1873 for the purposes of collective bargaining with respect to wages, hours,
and terms and conditions of employment; and

WHEREAS, IUPA, IAFF, and FOPE are parties to individual collective bargaining
agreements (“CBA”) with BSO for the period of October 1, 2015 through September 30, 2018;
and

WHEREAS, the above referenced CBAs are silent as to employee reallocations between
the aforementioned bargaining units, and the IUPA, IAFF, and FOPE desire to memorialize the
process by which swom or certified members of each bargaining unit may be allocated to a
positon between these bargaining units; and

WHEREAS, BSO is in agreement with the process of swom/certified reallocations
between the aforementioned bargaining units.

IT IS THEREFORE agreed to as follows:

1. This Memorandum of Understanding is entered into for the purpose of providing
the terms upon which swor/certified reallocations between the IUPA, IAFF and FOPE swom or
certified members are to be conducted.

Page | of 4

19
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 80 of 82

2. A swomycertified reallocation, as used in this agreement, means a Department of
Detention Deputy or Sergeant or a Department of Law Enforcement Deputy or Sergeant secking
ta reallocate to the job classification of Department of Fire Rescue Firefighter‘Paramedic, or a
Department of Fire Rescue Firefighter/Paramedic, Driver Engincer or Lieutenant seeking to
reallocate to the job classification of a Department of Detention Deputy or Department of Law
Enforcement Deputy.

3. All such swonycertified reallocations may be made only to an available vacant
Position, and are at the sole discretion of the Sheriff or Sheriffs designee. The Sheriff's decision
to grant or deny a swom/certified reallocation request shall not be grievcable.

4. For all employces identified in subsection 2 above who are seeking to reallocate
from one position to another, the employee must meet the minimum requirements/qualifications
of the position applied for, and successfully complete the designated application, selection
process and training program.

5, The base salary, excluding supplements, for the new job classification will be
based on the employee's base salary in the previous job classification immediately prior to
reallocation. The salary step that the employce will be placed on for the new job classification
will be the step closest to his/her salary in the previous job classification immediately prior to
reallocation, excluding longevity steps unless the employee mocts the years of service
tequirements for such longevity step in the new job classification. Additionally, in accordance
with the Sheriff's Policy Manual, the employee's new anniversary date for the purpose of step
increases in the new job classification will be based on the reallocation date. Further, the
reallocated employee will maintain his/her current accrual banks and will be governed by his/her
new collective bargaining agreement regarding usage and future accruals,

6. If the employee reallocating under this agreement has sufficient years of service
to qualify for a longevity step in the new job classification, the employee will be placed in the
longevity step corresponding to such ycars of service. If the employee's salary in the previous
job classification is higher than the salary range for the longevity step that he/she qualifies for in
the new job classification, he/she will be slotted onto the appropriate longevity step and not
redlined.

7. For the purposes of seniority, the employee reallocating to a new job
classification will maintain his/her hire date seniority, but his/her classification and bargaining
unit seniority will reset beginning on the day he/she reallocates into the new job classification.

8. An employee reallocated as a result of this agreement may retum to his/her
previous job classification within nincty (90) days of the reallocation with no loss of pay or

Page 2 of 4

80
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 81 of 82

seniority received prior to the reallocation. An cmployee may return to his/her previous job
classification after ninety (90) days but no more than one (1) year after the reallocation, only if
there is there is a vacancy within his/her previous job classification. Employees returning to
their previous job classification after ninety (90) days and up to one (1) year will receive their
base salary including any increases he/she would have received had he/she remained in the
previous job classification and any applicable supplements based upon their assignment, but will
lose all seniority in the previous job classification. Any return by an employee to the previous
job classification under any circumstances set forth hereinabove, does not guarantee the
employee's original assignment.

9. Employees earning the two percent (2%) per years of service retirement discount
on health insurance (hereinafter referred to as “health insurance discount”) prior to reallocation
to the new job classification will retain his/her earned health insurance discount after
reallocation, but further accruals of the health insurance discount will be based on the collective
bargaining terms of the reallocated employee’s new bargaining unit.

10. Except as otherwise expressly outlined herein, nothing in this MOU modifies,
alters or amends the partics’ CBA's.

11. This agreement will become effective upon execution of all parties hereto.

[INTENTIONALLY LEFT BLANK]

Page 3 of 4

81
Case 0:20-cv-60772-AHS Document 1-7 Entered on FLSD Docket 04/15/2020 Page 82 of 82

MEMORANDUM OF UNDERSTANDING BY AND BETWEEN THE BROWARD

SHERIFF'S OFFICE, BROWARD COUNTY ECE FIRE FIGHTERS AND
AMEDICS L FP

   

  

#
FEDERATION! OF PUBLIC EMPLOYEES

THE BROWARD SHERIFF’S OFFICE

)
By: t/ A

SHERIFF SCOTT JASRAEL

 

Date: - 6 r

oO /é

Date:

 

 

Office of the Genera Counsel

INTERNATIONAL UNION OF POLICE
ASSOCIATIONS. LOCAL 6020, AFL-CIO

 

Signed: sam
Presi effrey Bell
Date: ¥alep

 

BROWARD COUNTY PROFESSIONAL
FIRE FIGHTERS AND PARAMEDICS,
INTERNATIONAL ASSOCIATION OF
FIREFIGHTERS. LOCAL 4321

 

 

Signed:
PresjdenyPory Faro ~
Date: Ve foe

FEDERATION OF PUBLIC EMPLOYEES

  

Signed;
Anthony)Marciano, Director

¥-4 -'¢

   

Date:

 

 

Approved as to form and legal sufficiency:

Signed: dé Le
Attorney fo Local 6020

 

 

Date: Y-19-{ &
Approved as to form ang legal sufficiency
Signed: A—

 

Attofney for JAFF, Local 4321
Date: YM ¢

Approved as to form and legal sufficiency:

Signed: Cu Gi

“CAttomey ‘hr FOPE
4. 42-)9

 

Date:

 

Page 4 of 4

82
